  HITACHI CAPITAL AMER
ICA CORP
. 123 Hitachi Capital America Corp
. and
 Virginia Kish
.  Case 34
ŒCAŒ013011
 August 
8, 2014
 DECISION AND ORDER
 BY MEMBERS 
MISCIMARRA
, HIROZAWA
,  AND 
SCHIFFER
  On July 11, 2012, Administrative Law Judge Mindy E. 
Landow issued the attached decision.  The Respondent 
filed exceptions and a supporting brief.  The General 
Counsel filed an answering brief, and the Respondent 
filed a reply brief.
1  The National Labor Re
lations Board has 
delegated its 
authority 
in this proceeding to a three
-member panel
. The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge
™s rulings, findings as modified,
2 and 
concl
usions and to adopt the judge
™s recommended O
r-der as modified and set forth in full below.
3   1. 
We affirm the judge
™s finding that th
e Respondent 
violated Section 8(a)(1) by discharging employee Virgi
n-ia Kish
.  We agree with the judge that the
 Genera
l Cou
n-sel met his initial evidentiary burden under 
Wright Line
, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1
st Cir. 
1981), cert
. denied 455 U.S. 989 (1982)
.  The record 
establishes that 
Kish engaged in protected concerted a
c-tivity when she sent several emails to
 supervisors and/or 
agents of the Respondent questioning the Respondent
™s 
new Inclement Weather Day 
(IWD) 
policy on February 
1 Subsequently, the Respondent
 filed 
five letters calling the Board™s 
attention to recently issued case authority. 
 We have accepted the R
e-spondent
™s submission
s pursuant to
 Reliant Energy
, 339 NLRB 66 
(2003).  We have also accepted one letter in response from the General 
Counsel and another 
letter in response from the Charging Party.
 2 The Respondent has excepted to some of the judge
™s credibility 
findings.  The Board
™s established policy is not to overrule an admini
s-trative law judge
™s credibility resolutions unless the clear preponde
r-ance o
f all the relevant evidence convinces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings.
 In the absence of exc
eptions, we adopt the judge
™s dismissal of the 
allegation that the Respondent violated Sec. 8(a)(1) by maintaining a 
handbook 
rule prohibiting employees from 
ﬁ[l]eaving 
the C
ompany 
or 
assigned work placeﬂ 
without permission. 
 There was no allegation that 
a separate handbook 
rule
 prohibiting employees from 
ﬁ[w]alking off 
the job during working hours
ﬂ was unlawful. 
 3 We 
have amended the remedy and modified the
  judge
™s reco
m-mended Order to conform to our findings and 
to provide for the posting 
of the notice in accord with 
J. Picini Flooring
, 356 NLRB 11 (2010).  
In addition, we shall order the Respondent to compensate the discrim
i-natee for the adverse tax consequences, if any, of receiving a lump
-sum 
backpay award and 
to file a report with the Social Security Administr
a-tion allocating the backpay awards to the appropriate calendar quarters.  
We shall substitute a new notice to conform to the Order as modified
 and 
in accordance with our decision in 
Durham School Services
, 360 
NLRB 
694
 (2014)
. 3, 2011; that the Respondent knew 
or suspected 
that 
Kish
™s activity was
 concerted; and that the Respondent 
demonstrated animus towa
rds Kish
™s protected activity
 by giving her a warning concerning her emails
.4  We also 
agree with the judge, for the reasons stated by h
er, that 
the Respondent failed to 
show, under
 Wright Line
, that it 
would have discharged Kish even in the absence of her
 protected concerted activity.  
 With respect to the Respondent
™s knowledge that 
Kish
™s activity was concerted, we adopt the judge
™s fin
d-ings, for the reasons she stated.
5  Our dissenting co
l-league posits that 
the 
Respondent had no knowledge of 
Kish
™s protected activities.  We agree with the judge that 
the evidence clearly demonstrates otherwise.  
 As Kish
™s conversation with 
fellow employee Diane 
Cocchia 
on the morning of February 3 
makes clear, her 
emails 
raised a group complaint about
 the 
Responden
t™s 
application of an employment policy that 
adverse
ly a
f-fected 
her and 
her coworkers and sought a resolution that 
would 
have
 benefit
ed 
them.  
The 
Respondent was 
well
 aware that Kish
™s emails addressed an issue of general 
concern to its work
 force.  Its Vi
ce President of Human 
Resources Joni Kovak acknowledged that the recently 
implemented IWD policy triggered numerous questions 
4 No exceptions were filed to the judge
™s finding that Kish
™s emails 
did not 
los
e the protection of the Act under 
Atlantic Steel
 Co.
, 245 
NLRB 814 (1979). 
 Thus, 
the warning demonstrates animus even if, as 
the Respondent claims, it w
as offended only by the tone, and not the 
content, of 
the
 emails. 
  The judge made no finding that Kish engaged in protected concer
t-ed activity at a disciplinary meeting on February 10, 2011.  For that 
reason, we agree with the judge that an 
Atlantic Steel
 analysis of Kish™s 
behavior at that meeting is not necessary.  In any event, Kish™s conduct 
at the February 10 meeting is not determinative, as the Respondent did 
not show that it would have discharged her for that conduct alone if she 
had not also engage
d in her earlier protected activity
. The judge 
further
 found that the Respondent could not argue, as it 
did in its posthearing brief, that it discharged Kish in the honest belief 
that she had engaged in misconduct under 
NLRB v.
 Burnup & Sims
, 379 
U.S. 21 (1964). 
 We agree with the judge that the 
Burnup & Sims 
framework is not well suited to answer the question presented here.  
Under 
Burnup & Sims
, an employer violates Sec. 8(a)(1) by discipli
n-
ing an employee based on a good
 faith
 but mistaken
 belief that the 
employee 
committed misconduct while engaged in 
protected activity.  
Thus, 
assuming good faith, 
the issue under 
Burnup & Sims 
is whether 
the 
employer made a mistake as to the occurrence of the 
alleged mi
s-conduct.  
There is no evidence of a 
good
-faith mistake here.  The R
e-spondent knew precisely what actions Kish had taken, and those actions 
were protected.  
 5 We do not
, however,
 rely on the judge
™s statement that Kish
™s ac-tivity would be protected even if the Respondent
™s managers 
honestly 
believed that Kish was acting alone.  
Board precedent, which no party 
asks us to revisit, holds that an
 employer must 
know or believe that 
an 
employee
™s actions 
are of a concerted nature
 to establish a violation of 
Sec. 8(a)(1) of 
the Act.  See 
Reynolds El
ectric, Inc.
, 342 NLRB 156, 
156 (2004)
 (finding no violation where there was no evidence that the 
employer knew that the employee was acting for others as well as for 
himself).  
 361 NLRB No. 19
                                                                                                                        124 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
  among both employees and managers as 
ﬁa lot of people 
were confused
ﬂŠa sentiment echoed by Compensation 
and Benefits Analyst Kate 
Morlock. According to K
o-vak, 
ﬁ[I]t took us a little time to hammer out all the i
s-
sues,
ﬂ including discussions among various 
human 
re-sources
 officials and 
ﬁall the senior management team.
ﬂ  More specifically, on the 
day before
 Kish
™s emails, 
Col-lections 
Supervisor
 Mary
 Neclerio, still confused about 
the policy, contacted
 the
 Respondent
™s human 
resources
 office with questions about 
the policy
™s application to 
four listed employees, including herself, Kish
, and Kish
™s 
coworkers, Diane Cocchia and Sandra Gaetan
o.  
Neclerio
™s email clearly placed 
the 
Respondent on notice 
that these workers
Šnot just Kish
Šwere
 directly affec
t-ed by the specific concerns that Kish
 raised in her 
emails.
 Kish herself refer
red to
 others in her emails and in her 
meetings with 
the 
Respondent.  Her first email explained 
that she thought the IWD policy 
ﬁshould have been e
x-plained to 
us earlier than after the fact
ﬂŠindicating that 
her complaint 
was 
a group one; and her subsequent email 
asked that 
ﬁwe 
be comped the 3
-1/2
 hours
ﬂŠunequivo
cally requesting a satisfactory resolution for 
her 
and her coworkers
.  These plural pronouns refer
red to
 Cocchia and Gaetano, both of whom were similarly sit
u-ated with her, as Neclerio
™s recent email had made clear.
6 Then, in two separate meetings, Kish sp
ecifically 
brought up coworkers Cocchia and Gaetano by name in 
attempting to explain why she sent the emails
.  In both 
instances, the Respondent 
denied Kish the opportunity to 
even finish her sentence, although she did specifically 
name both workers in bot
h meetings.  
First, on February 
4, 2011, Kish approached 
Vice President Chris Petersen
 in an attempt to discuss the emails with him.  As Kish 

credibly testified, when she 
ﬁwas trying to explain to him 
that Diane and Sandra thought the same
ﬂ as she did abou
t the Respondent
™s implementation of the IWD policy, 
Petersen cut her off, stating that she should never have 
talked to 
human 
resources in the fashion in which she 
did.  Then, in a disciplinary meeting on February 10 with 

Kovak, Petersen, and Neclerio, Kis
h again attempted to 
raise her coworkers
™ concerns about the policy.  
Accor
d-ing to Kish
™s credited testimony
:  ﬁI said Diane and Sa
n-dra thought
ŠI started to explain myself 
. . . .  And [K
o-vak] said you brought this on yourself.  No one had a 

problem with t
his except for you.
ﬂ  Kish had no further 
6 See 
Jim Causley Pontiac v. NLRB
, 722 F.2d 322, 323 (6th Cir. 
1983
)(ﬁThe use
 of the term 
‚we™ [in the employee™s Occupational Saf
e-ty and Health Act (OSHA) complaint] 
clearly indicated to the
 petitioner 
that at least two employees were involved
.  Although there is no direct 
evidence of actual knowledge in the record, the facts which the general 
counsel proved, including but not limited to the context within which 
the 
[]OSHA complaint was filed, were sufficient to justify the Board
™s conclusion.
ﬂ), enfg. 263 NLRB 942 (1982).   
 opportunity to clarify 
that her coworkers shared her co
n-cerns 
because 
ﬁthen Chris chimed in and he was yelling 
at me again
 why don
™t you admit you
™re wrong?
ﬂ7   Contrary to our dissenting colleague, we do not find 
it 
surprising that Kish did not attempt again to explain that 
other employees shared her concerns, given the R
e-spondent
™s hostile and dismissive reaction to Kish
™s at-tempts to explain why she sent the emails.  Nor do we 
share his willingness to accept Kova
k™s response to Kish 
(ﬁNo one had a p
roblem with this except for you
.ﬂ) as 
establishing that Kovak believed Kish alone was co
n-cerned about the Respondent
™s new IWD policy.  On the 
contrary, Kovak
™s statement was disingenuous, at best, as 
she was well aware
 that other employees had repeatedly 
articulated concerns about the IWD policy.  One of her 
own supervisors had described it as a 
ﬁnightmare.
ﬂ  And, 
contrary to our colleague
™s view, whether those emplo
y-ees 
ﬁagreed with Kish
™s complaint
ﬂ is irrelevant.  Se
e El 
Gran Combo
, 284 NLRB 1115, 1117 (1987), enfd. 853 
F.2d 996 (1st Cir. 1988).     
 In sum, the record here amply demonstrates that the 
Respondent knew that Kish was acting not only on her 
own behalf, but also in concert with and in support of her 
cowork
ers to resolve a common concern.  See 
Manimark 
Corp.
, 307 NLRB 1059, 1059 (1992) (knowledge shown 
where employee was airing previously discussed co
m-plaints about working conditions and employer had 
ﬁrea-son to believe
ﬂ that employee was not acting alone), e
nf. 
denied on other grounds 7 F.3d 547 (6th Cir. 1993). 
 2. At all relevant times, the 
Respondent
 maintained a 
rule prohibiting
 employees from engaging in 
ﬁ[i]nappropriate beh
avior while on Company property.
ﬂ  The judge 
found 
that the Respondent
™s rule was
 unlawful
 as written because 
employees 
would reasonably construe 
the rule
 to prohibit Section 7 activity
.   In determining whether an employer
™s maintenance of 
a work rule reasonably tends to chill employees in the 
exercise of their Section 7 rights, the B
oard gives the rule 
a reasonable reading and refrains from reading particular 
phrases in isolation.  
Lutheran Heritage Village
-Livonia
, 343 NLRB 646, 646 (2004).  Where, as here, a rule does 
not explicitly restrict activities protected by Section 7, 
the 
rule is not unlawful unless
 (1) employees would re
a-sonably construe the language to prohibit Section 7 acti
v-ity; (2) the rule was promulgated in response to union 
7 The judge inferred that, in cutting Kish off, Kovak sought to avoid 
having a discussion that she knew implicated the National Labor Rel
a-tions Act.  At a minimum, Kovak™s response reflects her awareness that 
Kish was seeki
ng to raise a concern that fellow employees shared.  Her 
sharp reaction to that effort
Šabruptly rejecting Kish™s claim and insis
t-ing that Kish was somehow to blame
Šcertainly suggests hostility 
toward any further attempt by Kish to instigate group activity 
regarding 

this group concern.
                                                                                                                         HITACHI CAPITAL AMERI
CA CORP
. 125 activity; or (3) the rule has been applied to restrict the 
exercise of Section 7 rights.  Id.
 at 647. 
 We agree that the Respondent
™s rule prohibiting 
ﬁina
p-propriate behavior
ﬂ is unlawful.  Unlike the judge, ho
w-ever, we find it unnecessary to determine whether the 

rule is facially overbroad because we find, in any event, 
that the Respondent applie
d the rule 
to 
restrict 
Kish
™s exercise of 
her 
Section 7 rights
.8  As discussed, 
Kish engaged in protected 
concerted a
c-tivity when she emailed the Respondent
™s superv
i-sors/agents on February 3.  Based on those emails, the 
Respondent issued Kish a final writ
ten warning.
9  Alt-hough the warning did not expressly cite the 
ﬁinappropr
i-ate behavior
ﬂ rule, the warning characterized Kish
™s 
emails as 
ﬁdisrespectful
ﬂ and 
ﬁrude,
ﬂ reminded Kish that 
this was not her first warning for using 
ﬁinappropr
i-ate/profane
ﬂ languag
e, and instructed her to address all 
employees 
ﬁwith respect
ﬂ in the future.
10  Believing that 
Kish would not change her 
ﬁinappropriate
ﬂ behavior, the 
Respondent subsequently discharged her.  Those circu
m-stances plainly support a finding that the Respondent
™s 
condemnation of Kish
™s protected conduct was grounded 
in the rule barring 
ﬁinappropriate behavior.
ﬂ    That finding is further supported by the testimony of 
the Respondent
™s witnesses at the hearing.  The R
e-spondent admitted that the rule was 
ﬁbroad
ﬂ and, when 
asked whether the Re
spondent enforced the rule, Vice 
President of Human Resources
 Joni Kovak
 testified that 
ﬁwhatever we deem inappropriate is dealt 
with.
ﬂ  Speci
f-ically, with respect to Kish, Kovak also testified that the 
Respondent felt that i
t had to issue Kish the written 

war
ning for her 
ﬁinappropriate behavior
ﬂ to prevent it 
from happening again.  The Respondent
™s other witnes
s-
es, moreover, repeatedly used the word 
ﬁinappropriate
ﬂ to describe Kish
™s emails, further indicating that the R
e-spon
dent interpreted Kish
™s actions as falling squarely 
within the terms of the rule.  Last, none of the Respon
d-
ent
™s witnesses denied that the Respondent viewed 
8 Because we find it unnecessary to pass on whether the rule is f
a-cially unlawful, we do not respond to our dissenting colleague™s discu
s-sion of this issue, but we note the Board™s decision in 
First Transit, 
Inc.
, 360 NLRB 
619
 (2014) (finding rule prohibiting ﬁinappropriate 
attitude or behaviorﬂ unlawful on its face). 
 9 There is no allegation that the 
issuance
 of the warning itself was an 
unfair labor practice.
 10 As the judge found, Kovak sent an email containing the draft of 
Kish
™s final written warning on February 10 to other supervisors.  The 
filename of the document attached to that email was ﬁ
Written War
n-
ing
ŠV. Kish
Šinapp. 
behavior 2
 8 2011.doc.
ﬂ  Kovak acknowledged 
that 
ﬁinapp.
ﬂ was an abbreviation of ﬁinappropriate.ﬂ  
Chris Petersen, 
vice 
president of 
collections and 
asset 
management, testified that he 
told Kish on February 4 that 
he felt the tone of her emails was ﬁina
p-
propriate.ﬂ 
 Kish
™s protected conduct as inappropriate or that it 
reached that conclusion under the rule.
11     Accordingly, we find that the Respondent applied its 
ﬁinappropriate behavior
ﬂ to restrict activity protected by 
Section 7 of the Act, rendering the rule unlawful.
12  AMENDED 
REMEDY
  Regarding the unlawful rule, we shall modify the 
judge™s recommended Order 
in accordance with 
Guardsmark, LLC,
 344 NLRB 809, 812 (2005), enfd. in 
relevant part
 475 F.3d 369 (D.C. Cir. 2007). 
 Pursuant to 
Guardsmark,
 the Respondent may comply with the Order 
by rescinding the unlawful provision and republishing its 
employee handboo
k without it. 
 We recognize, however, 
that republishing the handbook could be costly.
  Accor
d-ingly, the Respondent may supply the employees either 
with a handbook insert stating that the unlawful rule has 
been rescinded, or with a new and lawfully worded r
ule 
on adhesive backing that will cover the unlawfully broad 

rule, until it republishes the handbook either without the 

unlawful provision or with a lawfully
-worded rule in its 
stead.
  Any copies of the handbook that are printed with 
the unlawful rule must
 include the insert before being 
distributed to employees. 
 See
 2 Sisters Food Group
, 357 
NLRB 
1816, 1823 
fn. 32
 (2011); 
Guardsmark
, supra at 
812 fn. 8.
 ORDER
 The National Labor Relations Board orders that the 
Respondent, Hitachi Capital America Corp., 
Norwalk
, Connecticut, its officers, agents, successors, and assigns, 

shall 
 1. Cease and desist from
 (a) Maintaining or enforcing a work rule that prohibits 
ﬁ[i]nappropriate behavior while on Company property.
ﬂ (b) Discharging employees because they engage
 in 
protected concerted activities. 
 (c) In any like or related manner interfering with, r
e-straining
, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act.
 2. Take the following affirmative action necessary to 
effectu
ate the policies of the Act
. (a) Within 14 days of the 
date of this O
rder, revise or 
rescind the rule prohibiting 
ﬁ[i]nappropriate behavior 
while on Company property.
ﬂ (b) Furnish all current employees with inserts for the 
current employee handbook that (1
) advise that the u
n-11 To point out the absence of countervailing evidence on this issue 
is not to place the 
burden of proof on the Respondent, as our dissenting 
colleague argues.
 12 We find it unnecessary
, however, 
to pass on the judge
™s finding 
that Kish was discharged pursuant to the rule, as such a finding would 

not materially affect the remedy.
                                                                                                                        126 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
  lawful rule ha
s been rescinded, or (2) provide the la
n-guage of 
a lawful rule; or publish and distribute revised 
handbooks that (1) do not contain the unlawful rule, or 
(2) provide the language of
 a lawful rule.
 (c) Within 14 days from t
he date of th
is Order, offer 
Virginia Kish full reinstatement to her former job or, if 
that job no longer exists, to a substantially equivalent 
position, without prejudice to her seniority or any other 

rights or privileges previously enjoyed.
 (d) Make Virg
inia Kish whole for any loss of earnings 
and other benefits 
resulting from her discharge
, in the 
manner set forth in the remedy section of the judge
™s 
decision, less any net interim earnings, plus interest.
 (e) Within 14 days from the date of 
this
 Order, r
emove 
from its files any reference to the unlawful discharge
 of 
Virginia Kish
 and within 3 days thereafter notify Kish in 
writing that this has been done and that the discharge will 

not be used against her in any way.
 (f) Compensate 
Virginia Kish
 for the a
dverse tax co
n-sequences, if any, of receiving 
a lump
-sum backpay 
award, and file a report with the Social Security Admi
n-istration allocating the backpay award to the appropriate 

calendar quarters.
 (g) Preserve and, within 14 days of a request, or such 
addi
tional time as the Regional Director may allow for 
good cause shown, provide at a reasonable place desi
g-nated by the Board or its agents, all payroll records, s
o-cial security payment records, timecards, personnel re
c-
ords and reports, and all other records,
 including an ele
c-tronic copy of such records if stored in electronic form, 
necessary to analyze the amount of backpay due under 
the terms of this Order.
 (h) 
Within 14 days after service by the Region, post at 
its Norwalk, Connecticut facility copies of th
e attached 
notice marked 
ﬁAppendix.
ﬂ13  Copies of the notice, on 
forms provided by the Regional Director for Region 34, 
after being signed by the Respondent
™s authorized repr
e-sentative, shall be posted by the Respondent and mai
n-tained for 60 consecutive 
days in conspicuous places, 
including all places where notices to employees are cu
s-
tomarily posted.  In addition to physical posting of paper 

notices, notices shall be distributed electronically, such 

as by email, posting on an intranet or an internet site
, and/or other electronic means, if the Respondent custo
m-arily communicates with its employees by such means.  

Reasonable steps shall be taken by the Respondent to 
ensure that the notices are not altered, defaced, or co
v-13 If this Orde
r is enforced by a judgment of a United States court of 
appeals, the words in the notice reading 
ﬁPosted by Order of the N
a-tional Labor Relations Board
ﬂ shall read 
ﬁPosted Pursuant to a Jud
g-
ment of the United States Court of Ap
peals Enforcing an Order of 
the 
National Labor Relations Board.ﬂ
 ered by any other material.  If the 
Respondent has gone 
out of business or closed the facility involved in these 
proceedings, the Respondent shall duplicate and mail, at 
its own expense, a copy of the notice to all current e
m-ployees and former employees employed by the R
e-spondent at any time
 since February 10, 2011.
  (i) Within 21 days after service by the Region, file 
with the Regional Director
 for Region 34
 a sworn certif
i-cation of a responsible official on a form provided by the 

Region attesting to the steps that the Respondent has 
taken t
o comply.
  MEMBER 
MISCIMARRA
, dissenting
. Unlike my colleagues, I would dismiss the complaint
™s 
allegations that the Respondent violated Section 8(a)(1) 

of the Act by discharging employee Virginia Kish and by 
applying a handbook rule prohibiting 
ﬁinappropr
iate b
e-havior on Company property
ﬂ to restrict Kish
™s protected 
concerted activities.  As to the discharge, I believe the 

General Counsel failed to prove that the Respondent 
knew that Kish
™s conduct was concerted.  As to the rule, 
in my view, the evidence 
fails to establish that the R
e-spondent applied its 
ﬁinappropriate behavior
ﬂ rule when 
it disciplined Kish.  
 A. Kish
™s Discharge
 As an initial matter, I agree with the majority that Kish 
was engaged in protected concerted activity when, after 

discussing th
e Respondent
™s Inclement Weather Day 
policy (IWD policy) with coworker Diane Cocchia, Kish 
complained to management, via several email messages 
dated February 3, 2011, about the Respondent
™s calcul
a-tion of compensatory time and management
™s failure to 
clea
rly explain its IWD policy beforehand.  The evidence 

shows that Cocchia shared Kish
™s concerns about the 
calculation of compensatory time under the IWD policy.  
Thus, Kish
™s February 3 emails were concerted activity 
because they brought a group complaint t
o the attention 
of management.  See 
Meyers Industries, 
281 NLRB 882, 
887 (1986), affd. sub nom. 
Prill v. NLRB
, 835 F.2d 1481 
(D.C. Cir. 1987), cert. denied 487 U.S. 1205 (1988).  
 However, contrary to the majority, I would find that 
the General Counsel 
failed to prove that the Respondent 
knew that Kish
™s email complaints were concerted when 
it discharged her.  
ﬁIt is well settled that Section 8(a)(1) 
of the Act is violated only if at the time of the discharge 
the employer had knowledge of the concerted n
ature of 
the activity for which the employee was discharged.
ﬂ  Walter Brucker & Co.
, 273 NLRB 1306, 1307 (1984).  
Further, the issue is whether the decisionmaker 
knew
 the 
activity was concerted, 
ﬁnot whether the decisionmaker
 should or reasonably could have known.
ﬂ  Reynolds 
Electric
, Inc.
, 342 NLRB 156, 15
7 (2004)
.                                                              HITACHI CAPITAL AMERI
CA CORP
. 127 It is undisputed that the Respondent was unaware of 
the brief discussion between Kish and Cocchia that pr
e-ceded Kish
™s email complaints.  Kish was the only pe
r-son 
who complained to the Respondent about its calcul
a-tion of compensatory time under the IWD policy.
1  Kish 
never informed the Respondent that she was relaying the 
shared concerns of a group of employees, or of herself 
and Cocchia.  Her emails do not referenc
e any other e
m-ployees, and she did not 
ﬁccﬂ any coworker on the 
emails.  Moreover, Kish
™s emails are replete with refe
r-ences to 
her
 own
 dissatisfaction with how the Respon
d-ent had treated 
her
.  The word 
ﬁIﬂ appears no less than 26 
times in the course of he
r four short emails.  Thus, for all 
the Respondent knew from reading those emails, which 

the judge correctly found were 
ﬁill mannered, and pe
r-haps more,
ﬂ Kish had acted alone.  In addition, all of the 
Respondent
™s decisionmakers testified without contradi
c-tion that they understood Kish to have acted alone, not 

on behalf of other employees.
2 Despite those compelling facts and the decisionma
k-ers
™ uncontradicted testimony, t
he judge 
inferred
 that the 
Respondent
™s managers 
knew
 that Kish
™s complaints 
were acts 
taken in concert with other employees.  She 
drew that inference from
 ﬁ[Collections Manager Mary] 
Neclerio
™s initial email, Kish
™s use of collective pr
o-nouns in her emails, her references to other employees in 
meetings with managerial personnel as well as b
y Mo
r-lock and Kovak
™s admissions that a number of other e
m-ployees were confused about the IWD policy.
ﬂ  I believe 
these facts do not reasonably warrant the judge
™s infe
r-ence.
 Neclerio
™s initial email, sent to other managers, 
pre-ceded
 Kish
™s complaints
.  In it, Neclerio noted that three 
employees had put in for more than 3 hours of compe
n-satory time and queried whether they could receive more 
than 2 hours (i.e., whether compensatory time would be 
granted for hours worked before the Respondent
™s facil
i-ty officially opened at 9 a.m.).  To be sure, Neclerio
™s email reflects her understanding that the compensatory 
1 Several 
unidentified 
employees had earlier 
asked the Respondent 
unrelated questions about other aspects of the IWD policy.  
Specifica
l-ly, several employees asked Compensation & Benefits Analyst 
Kate 
Morlock how the IW
D policy applies to 
part
-time 
employees
, and 
another employee requested the reinstatement of a previously scheduled 
vacation day.  None of those employees complained about compensat
o-
ry time under the IWD policy or criticized the Respondent for having 
faile
d to adequately explain the IWD policy.  Thus, Kish™s February 3 
email complaints were not actions taken in concert with these other 
employees, and there was no reason for the Respondent to think that 
they were.
 2 Tr.
 233
Œ234, 254 (
Kate Morlock, c
ompensati
on & 
benefits 
ana-lyst
); Tr. 277
Œ278 (
Joni 
Kova
k, vice president of human resources
); Tr. 
320 (
Chris 
Peterson
, vice president of collections and asset manag
e-ment
). time issue affected several employees.  But it cannot e
s-
tablish that Neclerio knew that Kish
™s subsequent
 email 
complaints were actions taken in c
oncert with coworkers.  
Reynolds Electric
, 342 NLRB at 156 (finding that the 
General Counsel failed to prove employer knew that e
m-ployee
™s complaint about prevailing wages was concer
t-ed merely because wages were a central issue affecting 
all employees, the
 issue was common knowledge among 
employees, and they all stood to benefit).  For this same 
reason, Morlock
™s and Kovak
™s admissions that certain 
additional employees had been confused about 
other
 aspects of the IWD policy does not warrant an inference 
tha
t the Respondent knew that Kish had lodged 
her
 com-plaints about calculation of compensatory time on behalf 
of a group.   
 Further, it is not reasonable to infer that the Respon
d-ent knew that Kish
™s February 3 email complaints were 
concerted from the fact t
hat Kish very briefly made re
f-erence to two coworkers in a conversation with Vice 

President Peterson on February 4 and in a disciplinary 
meeting on February 10.  N
either 
of Kish
™s statement
s amounted to anything more than the mention of 
her 
coworkers
™ name
s.  Additionally, at the February 10 di
s-
ciplinary meeting, Vice President of Human Resources 
Kovak
 explicitly 
stated to Kish
 that 
ﬁno one had a pro
b-lem with this except you
,ﬂ and Kish never attempted to 
clarify that other workers shared her concerns.
3  Thi
s 
3 I disagree with 
my colleagues
™ contention that Kish 
ﬁhad no further 
opportunity
ﬂ to clarify
 that others shared her concerns
 because Peterson 
promptly ﬁchimed inﬂ after Kovak spoke
.  By Kish™s own account, 
Kish effectively told Peterson to be quiet, saying, ﬁPlease, Joni [Kovak] 
is speaking to me.ﬂ  If Kish could say that, she could have picked u
p 
the thread of her earlier reference to her coworkers.  Moreover, a
fter the 
meeting
 ended
, Kish sent Kova
k an email.  She could have clarified her 
point then
 as well, but did not
.  The majority finds Kish™s inaction 
unsurprising.  I do not take a position
 on that issue because I find it to 
be irrelevant.  The important fact is that Kish said nothing during the 

February 10 meeting to put the Respondent on actual notice that her 
February 3 email complaints were concerted actions.
 My colleagues properly decli
ne to adopt the judge™s inference that 
when Kovak told Kish ﬁno one has a problem with this except you,ﬂ 

she was seeking to avoid having a discussion that she knew implicated 
the Act.  Nonetheless, in reference to this statement, they speculate that 
ﬁKovak
™s response reflects her awareness that Kish was seeking to raise 
a concern that fellow employees shared.ﬂ  I respectfully disagree with 

my colleagues™ interpretation of this statement by Kovak.  On its face, 
the statement conveys the sentiment that Kish a
lone, and nobody else, 
ﬁhad a problemﬂ with the way compensatory time was calculated under 

the IWD policy.  That other employees had asked management about 
other aspects of the IWD policy does not establish that Kovak was 
being disingenuous when she stated
 that Kish was the only employee 
who had a problem with how compensatory time was calculated.  In 
sum, nothing in Kovak™s statement or the record supports a conclusion 
that the statement meant the opposite of what it conveyed, nor is there 
other evidence t
hat reasonably establishes Kovak believed that Kish™s 
February 3 email complaints, stocked with singular pronouns, were the 
product of discussions between Kish and her coworkers.
                                                                                                                         128 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
  statement reinforces the other evidence suggesting that 
the Respondent lacked knowledge that Kish was acting 

in concert with 
ﬁother employees
ﬂ regarding the 
ﬁpro
b-lem
ﬂ being discussed.  In any event, nothing in Kish
™s 
statements to managers on February 4 
and 10 informed 
the Respondent that Kish had consulted Cocchia or any 
other coworkers in the short time between when Kish 
learned that she would receive only 2 hours of compe
n-
satory time and when she sent her emails, rather than 
after she had sent them.  T
hus, the Respondent had no 
reason to conclude, based on the allusions to coworkers 

during the February 4 and 10 conversations, that Kish
™s 
February 3 emails constituted concerted acts.
 Finally, I disagree with the judge
™s reliance on two 
collective pronoun
s (ﬁusﬂ and 
ﬁweﬂ) in Kish
™s February 3 
emails to infer that the Respondent knew that Kish was 

relaying a group complaint based on interactions with her 

coworkers.  Here are the key passages in Kish
™s emails:
  - I think
 that this [i.e., the limitation on compens
a-tory time] should have been explained to us earlier 
than after the fact.
  [Emphasis added.
]  - I feel
 we should be comped the 3 ½ hours and if 
this is not the procedure going forward 
I would 

understand
, but right n
ow 
I do not agree
 with it 
being told to me after the fact.
  [Emphasis added.
]    In both passages Kish communicates what 
she
 thinks and 
feels.  She does not imply, much less make clear, that she is 
acting in concert with her coworkers.  Without more, the 
passing use of 
the
 terms 
ﬁweﬂ or 
ﬁusﬂ does not reasonably 
support an inference of concerted activity by or on behalf of 
multiple employees when the same expressions could just as 
plausibly have been used by an individual employee who 
was pursuing an individ
ual complaint and acting exclusively 
on his or her own behalf.
4    
 4 Although
 the majority relies on 
Jim Causley Pontiac v. NLRB
, 722 
F.2d 322,
 323 (6th Cir. 1983
), to support its finding that the Respondent 
knew that Kish was engaged in concerted activities because she used 
two plural pronouns in her emails,  
Jim Causley Pontiac
 is distinguis
h-
able from the instant case.  There, ﬁseveral 
employees,ﬂ at least three, 
had complained to management about hazardous paint fumes before a 
complaint was filed with a State health agency.  Further, ﬁthe [State 
health agency™s] letter on its face revealed that employee complaints 
about paint fumes had 
emanated from two non
-managerial positions 
instead of just one.ﬂ  Id.  In that context, the court concluded that la
n-
guage in the complaint stating, ﬁ[W]e are having headaches every day 
from working thereﬂ tended to support the Board™s finding that the 

empl
oyer knew the complaint was concerted.  Here, Kish was the only 
employee who had complained about the limit on compensatory time 
under the IWD policy, and Kish™s emails do not on their face reveal 
that her criticism emanated from more than a single employe
e.  On the 
contrary, the two passing uses of a plural pronoun are drowned by an 
ocean of singular pronouns.
 For the reasons given above, the General Counsel 
failed to prove that the Respondent knew that Kish
™s 
February 3 email complaints constituted concerted activ
i-ties.  The evidence is entirel
y consistent with the unco
n-tradicted testimony of the Respondent
™s decisionmakers 
that they believed that Kish had spoken for herself only, 
in a disrespectful tone, and that it took action against her 
because of that tone, not because of any known group 

activity.  Consequently, I would dismiss the complaint
™s 
allegation that the Respondent unlawfully discharged 

Kish.
5   B. The Handbook Rule Prohibiting 
ﬁInappropriate 
 Behavior on Company Property
ﬂ The Respondent
™s rule against 
ﬁinappropriate behavior 
on Com
pany property,
ﬂ which appears in 
section 2.3 of 
the employee handbook, is clearly lawful on its face.
6  Unlike my colleagues, who find it unnecessary to pass on 
the rule
™s facial validity, I would reverse the judge and 
dismiss the complaint
™s allegation th
at the Respondent 
violated Section 8(a)(1) of the Act by merely maintaining 

the rule.
 Furthermore, I disagree with the majority
™s separate 
finding that the Respondent acted unlawfully by allege
d-ly applying 
rule 2.3 when disciplining Kish for sending 
5 Manimark Corp
., which my colleagues cite in support of their fin
d-
ing that the Respondent knew that Kish™s email complaints were co
n-
certed, is dist
inguishable from this case
.  See 
Manimark Corp
., 307 
NLRB 1059 (1992), enf. denied on other grounds 7 F.3d 547 (6th Cir. 
1993)
.  The employer in 
Manimark
 discharged an employee, Fields, for 
complaining about employment conditions on two occasions.  On the 
first occasion, Fields told a manager that ﬁhe and other drivers were 
unhappyﬂ about several specified workplace issues, id. at 1061
Œ1062, 
and the employer™s discharge letter mentioned that ﬁyou said you had 
some complaints as did another driver you knew o
f,ﬂ id. at 1060.  On 
the second, Fields complained about unpaid sick leave, and one of 
Fields™ coworkers ﬁactively participatedﬂ in that protest.  Id. at 1059.  
On those facts, the Board found that the respondent had knowledge of 
the concertedness of Field
s™ two complaints.  Here, in contrast, Kish 
never informed the Respondent that other employees shared her co
n-
cern, nor did any of Kish™s coworkers ﬁactively participateﬂ in any 
protest.  
 6 See
, e.g.,
 Ark Las Vegas Restaurant Corp.
, 335 NLRB 1284, 1284 
fn.
 2, 1292
Œ1293 (2001) (finding lawful a rule prohibiting 
ﬁany co
n-
duct, on or off duty, that tends to bring discredit to, or reflects adversely 
on, yourself, fellow associat
es, the Company, or its guests . . . .ﬂ
), enfd. 
in part, remanded on other grounds 33
4 F.3d 99 (D.C. Cir. 2003), on 
remand 343 NLRB 1281 (2004); 
Flamingo Hilton
-Laughlin
, 330 
NLRB 287, 288 (1999)
 (finding lawful a rule prohibiting 
ﬁoff
-duty 
misconduct that materially and adversely affects job performance or 
tends to 
bring discredit to the Hotel
ﬂ).  Although not passing on the 
facial vali
dity of the rule, my colleagues note the Board™s decision in 
First Transit, Inc.
, 360 NLRB 619 (2014).  There, a Board majority 
found facially unlawful a rule prohibiting ﬁ[d]iscourteous or inappr
o-
priate attitude or behavior to passengers, other employees,
 or members 
of the public.ﬂ  Member Johnson relevantly dissented.  360 NLRB 619, 
621 fn. 8.  I agree with his dissent. 
                                                                                                                            HITACHI CAPITAL AMERI
CA CORP
. 129 her 
February 3 emails.
7  There is no evidence that the 
Respondent invoked that rule when it disciplined Kish.  
The majority concedes as much, but nevertheless finds 
that her discipline must have been 
ﬁgrounded in
ﬂ rule 2.3 
because Kish
™s written warning stated
 that she had prev
i-ously been warned for 
ﬁinappropriate/profane
ﬂ language, 
the Respondent
™s witnesses testified at the hearing that 
they found the tone of her February 3 emails 
ﬁinappr
o-priate,
ﬂ and none of those witnesses denied reaching that 
finding under
 rule 2.3.  I respectfully disagree.  
 The term 
ﬁinappropriate
ﬂ is 
a generic and common d
e-scriptor of conduct that employers, employees, and ot
h-ers regard as unsuitable for the workplace.  The fact that 
the written warning used that generic word, among
 oth-ers (
ﬁdisrespectful,
ﬂ ﬁaggressive,
ﬂ ﬁrude
ﬂ), to characte
r-ize Kish
™s behavior does not establish that the Respon
d-ent actually applied 
rule 2.3 to Kish.  
 More importantly, contemporaneous documentation 
indicates that the Respondent actually applied a differ
ent 
handbook rule.  After she was discharged, Kish applied 

for 
State unemployment compensation benefits.  In its 
responsive filings, the Respondent explained that Kish 

had repeatedly violated employee handbook 
rule 8.1, 
entitled 
ﬁPerformance Management.
ﬂ  Rule 8.1 prohibits 
a host of behaviors, including 
ﬁusing abusive or foul la
n-guage
ﬂ and 
ﬁinsubordination.
ﬂ  In its filing, the Respon
d-ent further explained that Kish had been 
ﬁdisrespectful
ﬂ and 
ﬁinsubordinate
ﬂ on several occasions, including in 
her Februar
y 3 emails, which conduct ultimately culm
i-nated in her discharge.  Thus, the documentary evidence 
indicates that Kish was disciplined and later discharged 
under 
rule 8.1, not 
rule 2.3.   
 Finally, I disagree with my colleagues to the extent 
they rely in pa
rt on the failure of the Respondent
™s wi
t-nesses to deny at the hearing that they had applied 
rule 
2.3 to Kish.  The majority errs here by essentially rever
s-ing the burden of proof.  The burden is on the General 

Counsel to prove that the Respondent applied 
rule 2.3 to 
restrict Section 7 activity, not on the Respondent to prove 

it did not.  For the reasons stated above, I believe the 
General Counsel did not satisfy his burden to establish 
this violation.
 Accordingly, I respectfully dissent.
 APPENDIX
 NOTICE 
TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  7 As explained above, I agree with the majority
™s finding that Kish
™s February 3 email complaints constituted protected concerted act
ivities.
   The National Labor Relations Board has found that we vi
o-lated Federal labor law and has ordered us to post and obey 

this notice.
 FEDERAL LAW GIVES 
YOU THE RIGHT TO
 Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT
 maintain or en
force a work rule that 
prohibits ﬁinappropriate behavior while on Company 

property.ﬂ
 WE WILL NOT
 discharge you for engaging in protected 
concerted activities. 
 WE WILL NOT
 in any like or related manner interfere 
with, restrain
, or coerce you in the exercis
e of the rights 
listed above.
 WE WILL
, within 14 days from the date of the Board
™s order, revise or rescind the rule prohibiting 
ﬁinappropr
i-ate behavior while on Company property.
ﬂ WE WILL 
furnish 
you
 with inserts for the current e
m-ployee handbook that (1)
 advise that the unlawful rule 
has been rescinded, or (2) provide the language of 
a law-ful rule; or publish and distribute revised handbooks that 

(1) do not contain the unlawful rule, or (2) provide the 
language of 
a lawful rule.
 WE WILL
, within 14 days fr
om the date of the Board
™s order, offer Virginia Kish full reinstatement to her fo
r-mer job or, if that job no longer exists, to a substantially 
equivalent position, without prejudice to her seniority or 

any other rights or privileges previously enjoyed.
 WE WILL 
make Virginia Kish whole for any loss of 
earnings and other benefits resulting from her discharge, 
less any net interim earnings, plus interest. 
 WE WILL 
compensate 
Virginia Kish
 for the adverse tax 
consequences, if any, of receiving 
a lump
-sum 
backpay 
award
, and 
WE WILL
 file a report with the Social Security 
Administration allocating the backpay award to the a
p-propriate calendar quarters.
 WE WILL
, within 14 days from the date of the Board
™s order, remove from our files any reference to the unla
w-ful discharge of Virginia Kish
, and 
WE WILL
, within 3 
days thereafter
, notify her in writing that this has been 
done and that the discharge will not be used against her 

in any way.
  HITACHI 
CAPITAL 
AMERICA 
CORP
.                                                               130 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
  The Board
™s decision can be found at 
http://www.nlrb.gov/case/34
-CA-013011 or by using the 
QR code below.  Alternatively, you can obtain a copy of 
the decision from the Executive Secretary, National L
a-bor Relations Board, 1099 14th Street, N.W., Washin
g-ton, D.C. 20570, or by calling (202) 273
-1940.    Thomas E. Quigley 
and
 Sheldon A. Smith, Esqs.
, for the Acting 
General Counsel
. Lawrence Peikes, Esq. (Wiggin and Dana, LLP),
 of 
Stamford, 
Connecticut
, for the Respondent
. DECISION
 STATEMENT OF THE 
CASE
 MINDY 
E.
 LANDOW
, Administrative Law Judge.
 Pursuant to a 
charge and amended charge filed by Virginia Kish, an 
indivi
d-ual, on June 13, and August 12, 2011, respectively
1  the R
e-gional Director for Region 34 issued 
complaint and 
notice of 
hearing (the complaint) on October 13. The complaint alleges 
that Hitachi Capital America Corp. (HCA or Respondent) vi
o-lated Section 8(a)(1) of the 
National Labor Relations Act (the 
Act
) by discharging Kish because of her concerted protected 
activities and, alternatively, pursuant to an overly broad work 
rule. The c
omplaint additionally alleges that Respondent mai
n-tains another overly broad work rule, unrelated to Kish
™s di
s-charge, which violates the Act by its mere maintenance. R
e-spondent filed an answer denying the material allegations of the 

complaint. A hearing w
as held before me on January 24 and 25, 
2012
, in Hartford, Connecticut. 
 On the entire record, including my observation of the d
e-meanor of the witnesses, and after considering the briefs filed 

by the counsel for the Acting General Counsel
2 and the R
e-sponde
nt, I make the following
 FINDINGS OF 
FACT
 I. JURISDICTION
 Respondent is a wholly owned subsidiary of Hitachi Capital 
Corporation and operates a facility located in Norwalk, Co
n-necticut where it is engaged in the business of providing finan
c-ing to commercia
l enterprises. During the 12
-month period 
ending September 30, in conducting its operations, Respondent 
purchased and received at its Norwalk facility goods valued in 

excess of $50,000 directly from points located outside the state 
of Connecticut. Responde
nt admits and I find that it is an e
m-1 All dates are in 2011
, unless otherwise indicated.
 2 Hereafter referred to as the General Counsel
. ployer engaged in commerce within the meaning of Section 
2(2), (6), and (7) of the Act.
 II. ALLEGED UNFAIR LABOR
 PRACTICES
 1. Respondent
™s operations and Kish
™s  employment 
history
 Respondent employs approximately 80 pe
ople at its Norwalk 
facility.  For the purposes of the instant matter, the relevant 

administrators and members of Respondent
™s personnel are:  
Ryan Collison, 
senior 
vice 
president and 
chief 
financial 
officer; 
Russell Baim, 
vice 
president of 
ﬁsmall 
ticket 
operations 
credit
ﬂ; Chris Petersen, 
vice 
president of 
ﬁcollections and 
asset 
man-agement
ﬂ; Siobhan (Joni) Kovak, 
vice 
president of 
human 
re-sources; Mary Neclerio, 
collections 
manager
; and Kate Mo
r-lock, 
compensation and 
benefits 
analyst. Morlock, who 
testified 
that she performs general human resources duties, reports d
i-rectly to Kovak. She is an admitted agent of Respondent but 
there is no evidence that she functions in a supervisory or ma
n-agerial capacity. Since October 2009, Petersen has overseen the
 operations within the collections department, where Neclerio 
supervises approximately 10 or 11 collections agents. 
 Charging Party Virginia Kish began working for Respondent 
in 2004 as a data entry specialist and, in March 2006, was then 
promoted to the p
osition of collection specialist. In this capac
i-ty, she reported to Neclerio during all times relevant to this 

matter. Kish
™s primary responsibility was to make telephone 
calls to customers concerning their accounts, generally to co
n-vince them to remit pay
ment on outstanding debt. Kish test
i-fied, without contradiction, that she typically worked about 50 
hours per week and made between 40 and 50 calls per day. 
Petersen testified that Kish had a good work ethic. On April 16, 
2010, on the occasion of Kish
™s 6th anniversary with HCA, 
Petersen sent her an email stating that he appreciated her hard 
work and effort. 
 Respondent maintains 
ﬁcore
ﬂ office hours between 9 a.m. to 
5 p.m., although from Kish
™s testimony it is apparent that e
m-ployees are allowed to, and do
, work outside such hours. Kish 
typically reported to work at about 7:30 a.m. and would at 
times work until 5 or 6 p.m. to earn overtime. Prior to the esta
b-lishment of an 
ﬁinclement work day
ﬂ (IWD) policy, described 
below, employees were also able to earn 
compensatory time off 
on three holidays per year, should they work on those designa
t-ed holidays. 
 2. The implementation of the IWD policy
 The winter season of 2011 was expected to be severe and in 
response to such predictions various members of Respondent
™s management, including Kovak and Peterson, developed an 

inclement weather day (IWD) policy for employees. Employees 
were instructed to telephone a designated number in the early 
morning when inclement weather occurred, or was expected to 
occur, and a reco
rding would advise them whether the office 
would be open for the day. In general, if employees chose to 
come to work when the office was officially closed, they would 
receive their hourly pay as well as compensatory time (com
p-time) which could be taken at 
a later date. As will be discussed 

in further detail below, certain permutations of the IWD policy 
were not initially addressed prior to its implementation, leading 
                                                             HITACHI CAPITAL AMERI
CA CORP
. 131 to some confusion and questions among Respondent
™s work 
force. 
 The policy as initially ann
ounced in December 2010 was (in 
relevant part) as follows: 
  If management declares an ﬁInclement Weather Dayﬂ (IWD) 
the following policy applies:
  If you are comfortable traveling and are able to report to the 
office you will be provided comparable time 
off at a later 
date. For example if you work a day during an IWD you will 
get a day off at a later date. Scheduling of any compensatory 
time off will follow the HCA standard time off request pr
o-cess. . .
 .  If an IWD develops during the workday, employees 
will be 
paid for the entire day, regardless of whether they elect to r
e-main at work or will leave the office. In such circumstances, 
Hitachi Capital America will abide by the same basic premise 
of appropriately compensating employees who stay after an 
IWD 
is declared for the hours they worked as determined by 
management in its sole discretion. 
  At a later date, in about early January 2011, a somewhat r
e-vised version of this policy was disseminated to employees 
which replaced the first paragraph quoted abov
e with the fo
l-lowing language:
  If you are comfortable travelling and are able to report to the 

office you will be provided additional time off at a later date. 
Scheduling of any compensatory time off will follow the 
HCA standard time off request.
3   On Ja
nuary 12, 2011,
4 a major snowstorm blanketed the area 
and Kish called the IWD hotline. She was advised that the o
f-fice was closed. Nevertheless, she reported to work that day 
and was paid for her time and awarded 
7 hours of comptime. 
As it happened, 
Peterson asked Kish to work in a different d
e-partment on that occasion because she was the only employee 
at the facility who had competency in that area. She, and the 
two other employees who reported to work on that day, r
e-ceived an email from Vice Preside
nt Baim thanking them for a 
ﬁwonderful job under very trying circumstances.
ﬂ  3.The events of early
-February 2011
 As Morlock testified, the IWD policy was implemented 
shortly after its announcement because bad weather was e
x-pected. Employees and their mana
gers 
ﬁdefinitely
ﬂ had que
s-tions about it. The record reflects that Morlock and Kovak 
fielded questions regarding certain ambiguities in the policy
™s application in certain circumstances. It is one of these ambigu
i-ties which created the situation confrontin
g Kish, as well as two 
of her coworkers.
 On February 2, the Norwalk area again suffered severe 
weather. On that day, Kish called the hotline at about 7 a.m. 
and learned that the office would have a delayed opening and 
3 Both Kovak and Morlock testified that, under this policy, if the o
f-fice was officially closed, any employee who reported to work would 
receive their pay for the hours worked in addition to compensatory time 
(or paid time off) for a full 
7 hours. 
 4 All dates hereafter are in 2011
, unless otherwise indicated. 
 would open officially at 11 a.m. Never
theless, Kish reported to 
work at her usual time of 7:30 a.m. and expected to receive 
comptime for the period prior to the official opening of the 
office. When she arrived, two other collections agents, Diane 
Cocchia and Sandra Gaetano, were there as well 
and the three 

employees discussed the fact that they would be receiving 
comptime under the newly implemented policy. 
 Apparently, 
Collections 
Supervisor Neclerio
5 did not share 
their understanding, however, because later that day she sent an 

email to Kovak
 and Morlock regarding departmental attendance 
on February 2, listing 
six
 employees who had taken vacation 
days and 
three
 other nonsupervisory employees who had a
c-crued comp time for working 
ﬁIWD
ﬂ time as follows:
  Diane
Š3.45
 Virginia
Š3:30 
 Sandy
Š3.30
 Mary
 (Me)
Š 2:00
  Neclerio asked to be advised whether these employees would 
ﬁget over the two hours.
ﬂ  The following morning at about 8 
a.m. Morlock responded that, 
ﬁ[a]
nyone that [came] in prior to 
11 a.m. only gets 2 comp hours.
ﬂ Shortly thereafter, Neclerio
 approached Kish and informed 
her that she would only be receiving 2 hours of comptime for 
the prior morning. Kish did not respond to Neclerio. She then 
approached Cocchia and asked her what was going on. Cocchia 
responded: 
ﬁDon
™t even get me started. It
™s bullshit. . . 
. I think 
Kate told Mary and Mary told us.
ﬂ Kish then told Cocchia, 
ﬁI™m going to ask.
ﬂ Kish then returned to her desk and co
m-posed an email addressed to Morlock, with copies to Kovak and 

Petersen. This was the beginning of an email exchange
 which 
ultimately led Respondent to issue a written warning to Kish. 
The email exchange, which commenced at 9:15 a.m., is as fo
l-lows:
  Kate, Mary and Chris:
  I usually come into work at 7:30 and I came into work at 7:38 
yesterday and worked a normal day. I
 did not know that IWD 
days start at 9:00 or I would have not come in at that time. I 
am not here to work for free, and to take risks to come to 
work for nothing. I think this should have been explained to 
us earlier than after the fact. I feel I should be
 paid this time 
around and the next time an IWD day is declared, I will make 

sure to be here at 9:00 no earlier unless requested.
  Thank you,
 Virginia Kish
  Shortly thereafter, Morlock replied:
  Hi Virginia,
  I am not sure that I understand but you are 
being paid for the 

time that you worked.
  Thanks, Kate.
  Kish™s response is as follows:
  5 Neclerio d
id not testify in these proceedings. 
                                                                                                                        132 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
  I understand that I am being paid by the hour. I come into 
work on IWD days all the time. I never come in at the delayed 

hour that is my choice but I was under the ass
umption if I 
came in at the regular hours that I do work I would be comped 
those hours worked. I was not told by my managers to come 

in at 9:00 or you would not be given comp time for the first 1 
1/2 or I would not have come in at the regular hour I would 
have come in at 9:00. I feel we should be comped the 3 ½ 
hours and if this is not the procedure going forward I would 

understand, but right now I do not agree with it being told to 
me after the fact.
  Thank you,
 Virginia. 
  Morlock replied:
  Hi Virginia,
  To be quite honest, as a non
-exempt employee, by law you 
should not receive any comp time ever. I am copying Joni 
Chris and Mary on this so that the issue can be opened up for 
discussion as to how to proceed. 
  Kish responded:
  Thank you, I would like to 
know just so I know how to pr
o-ceed with coming to work going forward in the mornings on 
an IWD day. 
  Morlock then forwarded the entire email stream to Kovak, P
e-terson and Neclerio with the following comment:
  Hi Joni, Chris and Mary,
  Please see Virginia™
s response below. This comp thing is a 
nightmare! Let™s discuss. 
  Thanks a lot! 
  Kate
  The email Morlock sent to the other managers is dated Fe
b-ruary 3 at 9:40 a.m. Thus, the entire email exchange set forth 
above occurred during the course of approximate
ly 25 minutes. 
Kish did not receive a definitive response from Respondent 
regarding the IWD policy until the morning of February 8, 

when Morlock wrote as follows: 
  Hi Virginia, 
  Here is how the policy is being administered:
  For a delayed opening
Šif you 
choose to come into work pr
i-
or to the official open time, you will receive comp time from 
9 a.m. until the office opens. However, if you come in later 
than 9 a.m. you will only receive comp time for the hours that 
you worked. For example, if you come in at
 10 a.m. but the 
office is scheduled to open at 11 a.m. you will only get one 
hour comp. 
  If you choose to remain working despite an early dismissal, 
you will receive comp time from dismissal time through 5 
p.m.
  If you choose to come into work despite a 
full day closure, 

you will receive 7 hours comp time. 
  Sorry for any confusion.
  Thanks, Kate
  Kish replied:
  Thank you.
  The record reflects that after the IWD policy was impl
e-mented, several employees other than Kish as well as superv
i-sory personnel had questions about its various aspects. As Mo
r-lock testified, 
three
 or 
four
 nonsupervisory employees a
p-proached her. One requested reinstatement of a vacation day 
and others had questions as to how part
-time employees would 
be compensated f
or time they worked during an office closure.  
Supervisors had questions about how to complete employee 
timesheets. Morlock said because the policy was new, these 

questions required her to investigate each individual circu
m-stance and she would then respond
 to the employee in question 
or their supervisor. When asked about her 
ﬁnightmare
ﬂ com-ment, Morlock stated that she wrote that because the policy was 
obviously confusing for both managers and employees and was 
a challenge to administer. Kovak similarly tes
tified that there 
was confusion over the policy.
 Respondent adduced considerable testimony from its wi
t-nesses regarding their reactions to Kish
™s emails. Morlock test
i-fied that when she saw Kish
™s initial email she was definitely 
ﬁput off.
ﬂ She found it to
 be a 
ﬁlittle accusatory and rude.
ﬂ She 
felt that the manner in which Kish had addressed Neclerio and 
Petersen was a 
ﬁlittle inappropriate
ﬂ and a 
ﬁlittle insubordinate
ﬂ to Kish
™s managers. Morlock
 later testified that the tone was a 
little aggressive, that she didn
™t think it appropriate and was a 
little rough. Morlock testified that Kovak was upset with Kish
™s tone. Kovak testified that she found Kish
™s emails to be aggre
s-sive, disrespectful and r
ude. She stated that when she spoke 
with Morlock about how inappropriate the emails were
, Mor-lock told her that she had been 
ﬁvery much
ﬂ offended by them. 
Kovak later reiterated that she found the emails to be 
ﬁunpro-fessional and inappropriate.
ﬂ She furthe
r testified
, that Petersen 
also found them offensive and Neclerio indicated to her that she 
found them offensive and inappropriate as well. Petersen test
i-fied that he considered the Kish emails to be insubordinate 
toward Morlock and that Kish had used lang
uage not appropr
i-ate for business communication. He stated that he found the 
emails to be inappropriate. In this regard, Peterson noted that he 
had previously instructed employees regarding email etiquette 
and guidelines but that he would have found them i
nappropriate 
regardless of such guidelines. He also stated that Neclerio felt 
the emails were inappropriate in tone. 
 In particular, when asked what she found disrespectful and 
rude about Kish
™s initial email, Kovak testified that:
  The whole idea
Šthe whol
e section about I™m not here to 
work for free and to take risks to come to work for nothing. I 
think this should have been explained to us earlier than after 
the fact. I don™t have an issue with the fact that she™s questio
n-ing the policy, because a number 
of people had questions and 

asked for clarification. It™s just the way she went about it.
  It™s almost like saying I™m not getting paid for the time that I 

came in. I™m not here to work for free. Well, nobody works at 
  HITACHI CAPITAL AMERI
CA CORP
. 133 Hitachi for free. So she was paid for 
the time she worked. 
And if she had worked beyond 40 hours she would have go
t-

ten time and a half.
  But the way she just attacks Kate for the lack of clarification, 
it™s not Kate™s fault. She didn™t develop the policy, she didn™t 
roll it out. I did, you kno
w, in conjunction with the senior 
team. So she shouldn™t be attacking Kate. 
  When asked about the second email, Kovak responded that 
she considered Kish to be placating and condescending to Mo
r-lock and overstated her working on IWD days since the policy 

had only been implemented the prior month. Kovak continued:
  I don™t know where anybody gets an assumption that they 

would be given comp hours when our policy on our schedule 

has always been only three days a year that you get comp 
time, until this new poli
cy came long. And it wasn™t clear and 
I take responsibility for the fact that it wasn™t clear. And I 

welcomed questions and I was glad people came with que
s-tions, but we didn™t have everything ironed out. . .
 .  As noted above, Petersen testified that the 
tone of Kish
™s emails was offensive and unprofessional. On cross
-examination, Petersen identified statements such as, 
ﬁyou 
know, things like I don
™t work for free, I
™m not
Šyou know just 
[] I don
™t™ want to come to work for nothing. You know, just 
those typ
es of comments, just generally in terms of what I was 
referring to.
ﬂ He added: 
ﬁWell, we were referring to this whole 
thing as an email series, so it wasn
™t a specific email, date, 
time, you know, that sort of thing. We were referring to this 
email series.
ﬂ  In addition to discussions among the managers and Morlock 
regarding their dissatisfaction with Kish
™s emails, there were 
email communications among themselves and others. On Fe
b-ruary 3, at 2:55 p.m., Kovak sent the following email to 
Neclerio and Peters
en:
  Chris & Mary: I just wanted to let you know that I™ve sent the 
information off to our attorney and that he is in court today 

and tomorrow. I expect to hear back from him on Monday. I 
will follow up with you then. 
  Later that day, at 4:45 p.m. Peterse
n responded to Kovak and 
Neclerio (with a copy going to Morlock):
  OK, thank you. I brought Ryan [Collison] in the loop as well 
and after considering all of the history with Virginia I support 
the termination action. 
  Notwithstanding the foregoing discussion of his 
ﬁsupport
ﬂ of 
the 
ﬁtermination action,
ﬂ Petersen testified that the decision to 
discharge Kish was not made until after a February 10 discipl
i-nary meeting, which is discussed below. In this regard, R
e-spondent 
adduced evidence that just before this disciplinary 
meeting was convened, Petersen approved Kish
™s requests to 
work on the President
™s Day holiday (February 21) and to take 
a personal day on February 15. 
 4. Kish
™s February 4 discussion with Petersen
 At th
e end of the workday on February 4, Kish approached 
Petersen in his office to see if he would support her in the 
comptime issue. When she raised the issue with Petersen, he 
stated that she was wrong to have spoken to Morlock in that 
fashion and that she ha
d ﬁdisrespected
ﬂ HR. As Kish testified, 
she started to mention 
ﬁSandra
ﬂ but Petersen cut her off stating 
that she should never have talked to HR in that fashion. Kish 
recounted that Petersen continued to angrily remonstrate 

against her and she felt intimid
ated and distraught. In his test
i-mony, Petersen stated that since he had not yet had an oppo
r-tunity to speak with Kovak or Morlock directly about Kish
™s emails he did not know what they wanted to 
ﬁdo there.
ﬂ Pe-tersen did not elaborate on what this might ha
ve meant. He told 
Kish that he 
ﬁfelt the tone of the email was inappropriate, that 
whether it be to Kate, a member of HR, or any other member of 
our staff peers, or any manager, that I felt that it was inappr
o-priate and, you know that I basically left it w
here I needed to 
get Joni
™s thoughts, I wanted to confer with her and I told Ms. 
Kish that. And that was basically it.
ﬂ  Petersen did not specif
i-cally deny that Kish mentioned any other employee during this 
discussion but, in response to guided questioning
 from R
e-spondent
™s counsel, did assert that he did not understand her to 
be advocating for anyone but herself.
6  5. Kish
™s written 
warning
 On the afternoon of February 8, Kovak emailed Petersen and 
Neclerio that:
  I have drafted the final warning for Virgi
nia and sent it to the 
attorney for a final review. I hope to have his response by t
o-morrow morning. 
  Petersen testified that the decision to issue a written warning 
to Kish was based on the fact that, 
ﬁwe felt the communication 
was inappropriate and unpr
ofessional and we wanted to make 
sure that Kish understood what we expected.
ﬂ  Kovak testified 
that, because of a prior written warning issued in September 
2010 (discussed below), management did not feel as though 
they could let this go. If they were to sw
eep such misconduct 
under the rug, it would resurface and there was a need to be 
consistent and proactive. 
 Shortly before 10 a.m. on February 10, Kovak emailed P
e-tersen and Neclerio a copy of a 
ﬁfinal written warning
ﬂ for 
Kish. The email is captioned 
ﬁWri
tten Warning
ŠV.Kish
ŠInapp. Behavior 2
Œ8Œ2011.doc.
ﬂ7  The warning, addressed to Kish from Neclerio and Petersen, 
is as follows:
  In light of your recent actions, i.e. your disrespectful and a
g-gressive behavior toward HCA employees and managers, you 
are rece
iving this final written warning. The following details 
the issues.
  In your email dated February 3
rd, 2011 to Mary Neclerio, 
Chris Petersen and Kate Morlock, you exhibited disrespectful, 
rude behavior in addressing your concerns about clarity in 
HCA™s new
 Inclement Weather Day (ﬁIWDﬂ) policy. You are 
expected to address policy concerns proactively versus wai
t-ing until an issue occurs. Your problem, with the IWD late 
6 Morlock testified similarly, but there is no evidence that she played 
any definitive role in the decision to discharge Kish. 
 7 Kovak acknowledged that the word ﬁinappﬂ refers to ﬁinappropr
i-ate.ﬂ 
                                                             134 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
  opening was entirely preventable by you. Blaming others for 
your lack of understanding is u
nacceptable.
  As you may recall, the issue of your using inappropr
i-
ate/profane language and overly aggressive/rude behavior was 
also addressed with you in a written warning dated September 
10, 2010, which you refused to sign. A copy of the 9/10/10 
warning 
was provided to you, and is also in your permanent 
record in HR.
  Going forward, you will address all employees and customers 

with respect
Šin 
writt
en and verbal communications. Failure 
to immediately address the issues as stated above may result 
in further
 disciplinary action up to and including termination.
  I trust that you will take whatever steps are necessary to a
d-dress the areas identified. Please seek me out as needed with 
any questions or issued. 
  As Kish testified, at about 2:30 
p.m. 
that day, Nec
lerio a
p-proached her and stated
, ﬁ[W]
e need to see you a moment.
ﬂ Kish
™s unrebutted testimony is that Neclerio also stated that she 
had nothing to do with this, and was not going to say anything. 

She brought Kish to Kovak
™s office, where Petersen and Kovak
 were waiting. As Kish testified, Kovak 
ﬁgiggled
ﬂ and stated, 
ﬁWe meet again.
ﬂ She was holding a paper. Kish said that 
whatever the paper was she was not going to sign it and was 

going to consult her attorney. Kovak replied that was the s
e-cond time Kish ha
d mentioned an attorney, characterized her 
comment as a 
ﬁthreat
ﬂ and stated: 
ﬁDon
™t think we didn
™t talk to 
our attorneys about you and what we
™re going to do to you.
ﬂ Kish replied that she had a right to speak with whomever she 

wanted and then stated: 
ﬁDiane and Sandra thought
 . . .ﬂ but 
Kovak interrupted her and stated: 
ﬁNo, you brought this on 
yourself
Šno one had a problem with this except for you.
ﬂ At 
that point Petersen interjected and asked Kish why she could 

not just admit that she was wrong. Both Ko
vak and Petersen 
were speaking at the same time, so Kish turned to him and said, 
ﬁPlease, Joni is speaking to me.
ﬂ At that point the room quieted 
down and Kish asked if they were finished. Kovak and Petersen 
exchanged looks and Kovak stated in a low voice,
 ﬁWe™re fi
n-ished.
ﬂ After some confusion and discussion about which copy 
should be given to Kish, Kovak then handed Kish the written 

warning along with copies of her emails and Kish left the room 

and returned to work. Kish acknowledged that at some point 
during the meeting she accused the managers of 
ﬁharassment.
ﬂ  Kovak testified that the original warning was placed on the 
table in a place where Kish was to sit and once she was brought 

into the room, Petersen went through the warning line
-by-line 
and talked about why they were there, asking Kish did any of it 

ﬁresonate.
ﬂ During this process Kish became flustered and a
n-gry, stated that they were harassing her, that it wasn
™t fair, that 
she didn
™t agree with it
, and would have to get an attorney
 in-volved. As Kovak testified, 
ﬁAnd she said that several times 
and she was so exasperated and poor Chris was exasperated 
too, but he didn
™t know what to do because he thought that 
she
™d be open
-minded like she had been in the past.
ﬂ According 
to Kovak, th
e meeting ended in the following manner:
  And so he said
Šyou know, he looked at her because she was 
rolling her eyes and making gestures and this is crazy, oh 
please, that sort of thing. When he said to her you™re doing it 
right now, you™re being disrespec
tful and rude right now, 
that™s when she rolled her eyes and she said please, and she 
got up and walked out.
  Petersen testified as follows:
  Well, Virginia arrived in the meeting. We asked her to take a 
seat. We had prepared the original for Virginia. 
That was 
placed in front of Virginia and I took the lead in commun
i-
cating the written warning to Virginia.
  I basically just told her why we were giving the written war
n-ing in terms of the communication and then went into detail 

about
Šagain how we need app
ropriate professional comm
u-nication in the workplace and expressed that our expectation 
is that we always are professional as a team and as individuals 
and we basically went over everything in the write up. 
  WeŠbasically Virginia, after discussing the war
ning and its 
contents, she said that she refused to sign it, which she had 

done in the previous case. We again told her that was okay. 
She said that she wanted to talk to her attorney a few times 
and rolled her eyes. She was saying, you know, oh please typ
e of thing and, you know, negative body language, you know, 
throwing her head back, rolling her eyes, that type of thing.
  And she was obviously
Šwe were trying to calm her down. I 
know that Mary was, you know, actually asking her to calm 
down just in terms
 of the way she was reacting. You know, 
she ended the meeting by leaving and basically saying she 

wasn™t going to sign it and walked out. 
  It wasn™t
Šit was very unprofessional in terms of the way that 
we would normally handle those situation[s] in terms o
fŠ  . . . .  You know, there was kind of this ongoing body la
n-guage from Virginia and she
ŠI don™t know what the direct 
trigger was in terms of on please, and her walking out, but 

you know, and the fact that we were talking about her co
m-munication style and
 that sort of thing. So
Š  . . . .  As I was saying before, her body language was very 
negative, sarcastic. If we want to go, you know, in terms of 
just the overall language, body language, what she was sa
y-ing, what she was doing, all around unprofessional,
 insubo
r-dinate. Those are the things that Joni and I talked about direc
t-
ly after the meeting, Joni, Mary and myself actually talked 
about after that meeting. 
  Both Petersen and Kovak acknowledged that Kish used no 
profanity during the course of this meeti
ng. Neither Petersen 
nor Kovak specifically denied that Kish mentioned her two 
coworkers, as she testified. 
 One day following this meeting, on February 11 (and thus a
f-ter the decision to discharge Kish had been arrived at and i
m-plemented)
, Kovak made a wr
itten recording of what had o
c-curred during the disciplinary meeting, as follows:
  2/10/11: we had a meeting this afternoon with Chris Petersen, 
Virginia Kish and Mary Neclerio (Virginia™s direct manager) 
to deliver a final written warning to Virginia abou
t her disr
e-
spectful and rude behavior. She said she didn™t feel like she 
  HITACHI CAPITAL AMERI
CA CORP
. 135 did anything wrong when I explained to her that the tone of 
her email dated February 3
rd, 2011 was rude and disrespectful 
to which she disagreed. She further said that she thought we,
 as in all three of us, were harassing her (i.e. indicating by gi
v-ing her multiple warnings). She said she was going to speak 

with her attorney about it (twice).
  When Chris Petersen said that she was being disrespectful and 

insubordinate right now during 
our meeting, she responded by 

saying, ﬁOh Please!ﬂ with sarcasm. I explained the warning 
and why she was being given the warning and she said ﬁwhat 
do I need to doﬂ to which I said you just need to read and e
i-ther sign it or not, and return it to me. She s
aid she was going 
to refuse signing it but that she would review it. At that point 

she got up and left the office and closed the door behind her. 
  Petersen testified that this written summary accurately ca
p-tures what transpired during the meeting. 
 6. The
 meeting
™s aftermath
ŠKish is discharged 
 Kovak testified that during her career as a human resource 
professional, no employee other than Kish had walked out of a 

disciplinary meeting. According to Petersen, after Kish left the 
managers discussed the fact 
that her body language was very 
negative, sarcastic, unprofessional
, and insubordinate. As K
o-vak testified, the managers determined that Kish was not am
e-nable to constructive feedback and that tolerating her misco
n-
duct did not set the right example for the
 rest of the group who 
work in close proximity. Thus, the decision was made to di
s-charge her. When asked about his February 4 email referring to 
Kish
™s ﬁhistory
ﬂ and whether anything referred to th
at factored 
into the decision to discharge Kish, Petersen t
estified that: 
ﬁI think everything
™s relevant when you
™re making that decision.
ﬂ When asked specifically if other incidents contributed to the 

termination decision, Petersen replied: 
ﬁThe incidents of her 
behavior and insubordination absolutely had an effe
ct.
ﬂ   Shortly after the 2:30 
p.m. 
meeting came to a close, Kish 
sent Kovak an email asking for a copy of her personnel file. At 

about 4 p.m. Kovak replied stating that she would provide it as 
soon as she could. Kish responded with an email thanking her. 
 At 4:30 p.m. Peterson approached Kish and escorted her 
back to Kovak
™s office. Kovak told Kish that it was not going 
to work out, and they had to let her go. She handed Kish a 

ﬁpink slip
ﬂ and said she would be receiving information about 
accrued vacation t
ime and how to apply for unemployment 
insurance. Petersen testified that they told Kish that her beha
v-ior was inappropriate and insubordinate and that her emplo
y-ment was terminated. Kish was then accompanied by Peterson 
to her desk, and instructed to clean
 it out and leave the premi
s-es. Kish did not receive a written letter of termination. Kovak
™s notes pertaining to this meeting do not make specific reference 
to the reasons for Kish
™s discharge, but rather concern the
m-selves with comments made by Kish at t
he time.
8 8 Among other thing
s noted by Kovak, Kish told the managers that 
they had done her a favor. Kish testified that she told them that they 
had done her a favor because employee morale was so low. Kish also 
mentioned some other possible job opportunities and said that she felt 
that she had been ﬁbuilt up to look like a bad person in the warnings 
7. Respondent
™s contentions to the Connecticut 
 Department of Labor
 It appears that Respondent initially contested Kish
™s claim 
for unemployment benefits, although they declined to attend a 
formal hearing.  Kish was interviewed by an administrati
ve law 
judge over the telephone and awarded benefits. Prior to this 

award of benefits, Kovak completed a questionnaire about the 
circumstances attending Kish
™s discharge.
 In response to the question as to why the 
ﬁindividual was 
discharged or suspended,
ﬂ Kovak asserted that: 
ﬁMs. Kish was 
given the 2
nd written warning for using foul language and/or 
disrespectful behavior, including insubordination. The warning 
was given on 2/10/11, the same day as termination.
ﬂ Kovak further explained:
  Ms. Kish had been sp
oken with repeatedly and given two 

warnings on her disrespectful behavior which she did not stop 

(two written warnings).
  Ms. Kish is in violation of HCA™s policy 8.1 ﬁPerformance 

Managementﬂ in the HCA employee handbook, which Ms. 

Kish had repeatedly ackn
owledged her commitment to co
m-ply with (annually). She created a difficult workplace.  
  In a section entitled ﬁAdditional Statementsﬂ Kovak added the 
following:
  On Feb 10
th, 2011 during the meeting on 2/10/11, Ms. Kish 
was again disrespectful and 
insubordinate to the 3 HCA ma
n-agers present and twice during this meeting threatened legal 
action against HCA .She persisted that she did nothing wrong. 
  All HCA employees receive a copy of the HCA employee 
handbook which contains policy 8.1 included here
. All e
m-ployees acknowledge reading the contents of the handbook 
and agree to abide by all the contents. Every year, all HCA 

employees, including Ms. Kish, acknowledge their commi
t-
ment to uphold and abide by these policies. Therefore Ms. 
Kish knew what was
 expected of her and chose not to act a
c-
cordingly.
9  and it™s just her personality that people misinterpret and she didn™t 
mean anything by the way she spoke.ﬂ 
 9 Rule 8.1, referenced by Kovak
, as set forth in the HCA employee 
handbook, provides as follows: 
  8.1 PERFORMANCE MANAGEMENT 
  Every organization must maintain performance standards 
and rules of conduct to protect the Interests of the me
m-bers of the organization and to achieve establishe
d obje
c-tives. 
  All employees are expected to meet Hitachi Capital Ame
r-
ica Corp. standards of work performance. Work perfo
r-mance encompasses many factors, including attendance, 
punctuality, personal conduct, appropriate dress, personal 
hygiene, job proficie
ncy and general compliance with our 
policies and procedures. If an employee does not meet 
these standards, Hitachi Capital America Corp. may, u
n-der appropriate circumstances, take corrective action, I
n-
cluding written warnings, verbal warnings, probation an
d suspension. 
  Please note that although Hitachi Capital America Corp. 

may choose to follow progressive discipline in some i
n-stances, the Company reserves the right to determine, in 
                                                                                                                                                         136 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
  its sole discretion, the appropriate disciplinary action to be 
taken in an
y given circumstance. Any employee whose 
conduct, actions or performance violates or conflicts with 

our policies may be terminated immediately, with or 
without notice and with or without warning. No superv
i-sor or other representative of the Company (except
 the 
President and other members of the Executive Committee) 

has the authority to enter into any agreement for emplo
y-ment for any specified period of time. As previously no
t-ed, HCA™s policy of employment
-at-will may only be 
modified by a formal contract, s
igned by both the emplo
y-ee and the President (or other member of the Executive 
Committee), evidencing HCA™s intent to enter into a co
n-tract of employment. 
  By way of example, infractions of the following rules may 

subject employees to· disciplinary action,
 including war
n-ing and possible termination: 
  Irregular attendance, repeated tardiness 
  Inefficiency or negligence In performing job or other pe
r-
formance deficiencies 
  Permitting avoidable waste of material or supplies, car
e-lessness, poor workmanship 
  Usin
g abusive or foul language 
  Violation of health, housekeeping or safety rules, inclu
d-ing littering grounds or work areas 
  Visiting, loitering, loafing during working time, or distur
b-ing other employees at work 
  Horseplay 
  Unauthorized solicitation of emplo
yees on behalf of any 
merchant, club or individual society, organization, polit
i-cal party, or religious group during working time and in 

working areas, whether for membership, subscription, or 
payment of money 
  Repeated failure to accurately complete time 
cards 
  Unauthorized posting, removing or defacing posted mat
e-rial 
  Inappropriate dress...and/or poor personal hygiene 
 Listed below are examples of some types of very serious infractions 
which can lead to immediate termination: 
  Violation of any of the abo
ve listed infractions after a pr
e-vious warning 
  Preparing another employee™s time record or falsifying 
anytime record 
  Creating a disturbance, fighting 
  Gambling on company property 
  Falsifying production or other company records 
  Destroying or defacing company property 
  Arriving at work under the Influence of alcohol or illegal 
drugs, or use, sale or dispensing of drugs or alcohol on 
company premises, or otherwise reporting to work in a 
manner unfit to perform work duties. 
  Insubor
dination 
  Sleeping on the job 
  Walking off the job during working hours or leaving the 
company premises without permission, or as is reasonably 
expected 
  Smoking in prohibited areas 
  Theft of company or personal property 
  Possession or use of firearms or o
ther weapons on comp
a-ny premises or in the course of performing company d
u-ties 
 These lists are intended to be representative of the types of activities 
 In her submission to the Connecticut Department of Labor, 
Kovak did not specifically identify which provision of the for
e-going rule Kish was found to have violated which had resulted 
in her termination.
  8. Respondent
™s work rules alleged to be unlawful
 Respondent
™s employee handbook contains work rules for its 
employees in addition to those set forth above. 
 The General Counsel has contended that the following two 
provisions, contained in 
section 2.3 of
 Respondent
™s ﬁEmplo
y-ee Conduct and Work Rules
ﬂ are facially overbroad, in viol
a-tion of Section 8(a)(1) of the Act:  
  Inappropriate behavior while on Company property
  Leaving the Company or assigned work place (other than 

breaks or meal periods) during w
orking hours without pe
r-mission from a supervisor or other person authorized to grant 
permission.
  The General Counsel has alleged that Kish was unlawfully 
discharged pursuant to the rule prohibiting 
ﬁ[i]nappropriate 
behavior while on company property
ﬂ and that the rule prohi
b-iting leaving the 
Company or assigned work place without 
permission violates Section 8(a)(1) by its mere maintenance. 
With regard to the rule prohibiting 
ﬁinappropriate behavior
ﬂ Kovak testified, 
ﬁ[i]t is a general rule. So you kno
w, that
™s pretty broad, but whatever we deem inappropriate is dealt 

with.
ﬂ   The entirety of Section 2.3 is as follows:
  2.3 EMPLOYEE CONDUCT AND WORK RULES 
  Hitachi Capital America Corp. expects employees to follow 

rules of conduct that will protect the 
interests and safety of all 
employees and the organization. 
  It is not possible to list all the forms of behavior that are co
n-sidered unacceptable in the workplace. The following are e
x-amples of infractions of rules of conduct that may result in 

disciplin
ary action, up to and including termination of e
m-ployment: 
  Failure to change or improve inappropriate beha
v-ior or performance. 
  Swiping an identification badge other than your 

own or falsifying work hours. 
  Abusive or threatening language to any employee,
 visitor or customer. 
  Sleeping or loafing while on the job at any time 
other than during established
 break periods. 
  Inappropriate behavior while on Company prope
r-ty. Leaving the Company or assigned work place 
(other than breaks &
meal periods) during working 
that may·· result in disciplinary action. It is not exhaustive and it does 
not change the employment
-at-will relationship between the employee 
and the Company. 
  Employees who are on formal written warning are not eligible for sa
l-ary increases, bonus awards, promotions or transfers during the war
n-ing period. 
                                                                                                                                                                                             HITACHI CAPITAL AMERI
CA CORP
. 137 hours without permission from a supervisor or ot
h-er person authorized to grant permission. 
  Conduct that violates common decency or morality 
(Le. bribery, harassment, etc.). 
  Involvement in the following activities may result 

in prosecution: obtaining material; property or 
money from the Company by fraudulent means or 
misrepresentation; stealing, willfully damaging, or 
maliciously hiding any property of an employee, 
guest or the Company. 
  Falsifying records/data or reports (incl
uding but not 
limited to: personnel records, timekeeping and a
t-
tendance, production, inventory, accounting or, 
other records of the organization). 
  Falsification of information provided or given in 

connection with employment. 
  Divulging information of a co
nfidential nature to 
unauthorized persons. 
  Failure to disclose in an application for emplo
y-ment a conviction of any criminal offense (felony 
or misdemeanor). 
  Failure to accept job assignments or the refusal to 
obey legitimate directives of a supervisor o
r autho
r-ized individual. 
  Reporting to work under the influence of alcohol or 
an unauthorized controlled substance; possessing or 
using liquor or an unauthorized controlled su
b-stance on Company premises. 
  Carrying a weapon on Company premises. 
  Failure to 
return to work as scheduled at the end of 

an authorized leave of absence.
  Inappropriate use of Company communication d
e-

vices. 
  Inappropriate use of Company vehicles, credit 

cards, or expenses. 
  Kovak
 acknowledged that Respondent expects employees to 
abide by these rules and they will be enforced as appropriate. 
She also testified that generally, Respondent follows the fo
l-lowing progressive discipline model: one or more verbal war
n-ings, progressing to 
written warnings and then termination. 
Employees are generally not suspended for infractions. 
 9. Kish
™s prior discipline and complaints about 
 her demeanor 
 Respondent introduced into evidence an anonymous note 
complaining about Kish
™s behavior as follows
:  Virginia Kish has become a daily distraction to everyone 
around her.
  Her behavior is unprofessional, arrogant and offensive. She 

repeatedly uses foul language, slams her phone down pounds 
on her keyboard and has created a hostile environment that no 
one will tolerate any longer. Her unnecessary use of speake
r-phone is also creating an unpleasant working environment. 
We feel these issues need to be addressed immediately with 
her managers.
  There is the following notation on the note. 
ﬁReceived in the 
sugg
estion box. Picked up 5/1/08 KM.
ﬂ  Neither Morlock, K
o-vak
, nor Petersen offered any specific testimony regarding this 
note, although when confronted with the note by Respondent, 

Kish admitted that it had been shown to her at the time.
10  There is no eviden
ce that any investigation was undertaken 
with respect to the allegations or that Kish was issued any di
s-cipline based upon these anonymous allegations. 
 Petersen also testified that previously, in a team meeting in 
January 2010, he had addressed everyone a
bout general co
m-plaints he had received regarding the use of profane language, 

some of which came from the vicinity of Kish
™s desk along 
with that of one other employee. As a followup, in February 
2010, Kovak issued the following memorandum addressed to 
all employees:
  It has come to our attention that there has been an excessive 

amount of loud and repeated profane language heard in the 
halls of our workplace. In keeping with the HCA Code of 
Conduct, all employees are expected to exhibit professional 
behavi
or. Repeated use of foul language is offensive and u
n-acceptable and may be punishable with a written warning. 
  In August 2010, Respondent implemented a random tel
e-phone call monitoring procedure for 
ﬁquality assurance.
ﬂ Kish 
testified that on September 11
, 2010, she was called into a 
meeting with Petersen and Neclerio where she received a wri
t-ten warning, for 
ﬁinappropriate/profane language use and ove
r-ly aggressive/rude behavior
ﬂ as follows:
  During a review of Virginia™s calls, it was noted that inappr
o-priate/profane language was used while on an open line when 

making a collection call. In general Virginia™s communication 
with clients has been overly aggressive and rude based upon 
the calls that were monitored. 
  As indicated in the HCA Employee Handbook
, under E
m-ployee Conduct and Work Rules and Performance Manag
e-ment sections, abusive or foul language toward an employee, 
visitor, or customer is not acceptable. Every employee is e
x-pected to treat customers in a professional manner at all times.
  Furtherm
ore, reminders from Vice President Chris Petersen in 
January 2010 and Vice President of Human Resources, Joni 

Kovak dated February 3, 2010, indicated that under no ci
r-cumstances is profane/foul language accepted or permitted in 
the workplace.
  Be advised t
his is a written warning, as indicated in the han
d-book, going forward any use of inappropriate/profane la
n-guage or overly aggressive and rude behavior can result in 
further disciplinary action up [to] and including possible te
r-mination.
  Petersen testified
 that he issued this warning to Kish after he 
discovered that she had used profanity on an open line through 
a random selection of calls for review. As Petersen testified, 
after he heard this call, he listened to others and found other 
situations where he 
considered Kish to be overly aggressive and 
10 Kovak appeared to be unfamiliar with it, as s
he testified that it was 
received in 2011. 
                                                             138 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
  rude.  None of the other calls Petersen monitored were found to 
contain profanity. 
11 When Kish was called into the meeting, Petersen played a 
recording of Kish placing a telephone call to a client. As the 
phone 
was ringing, Kish muttered
, ﬁfucking people.
ﬂ It is not 
clear from the recording, which was played several times at the 

hearing, whether the client had picked up the telephone prior to 
the utterance of the expletive. Kish and Petersen disagreed on 
that iss
ue: he believed the client had heard it and Kish dis
a-greed that could have been the case. In any event, Kish 
acknowledged and apologized for her use of profanity and said 
she would do better in the future. Petersen said he would like to 
send her, and other
s, to a communications course. He then 
handed her the above warning.
 Kish refused to sign the warning, disputing that the client 
had heard the profanity or that her manner had been overly rude 

or aggressive.  She did acknowledge that her use of profanity 

was inappropriate.
 Petersen testified that on various occasions between Septe
m-ber 2010 and February 2011
, he counseled or coached Kish on 
her behavior. He offered scant details about the specific ci
r-cumstances giving rise to his need to do so, or the 
coaching 
sessions themselves other than stating that, during team mee
t-ings,  Kish tended to be 
ﬁa little bit negative
ﬂ in terms of her 
body language, which included sighing and rolling her eyes. 
Kovak testified that Petersen had told her that he had coache
d Virginia after a team meeting for a 
ﬁdisplay of inappropriate 
behavior, rolling her eyes, gestures, loud sighs, things of that 

nature. . .
 .ﬂ Although Petersen testified that he would not ne
c-essarily document such coaching sessions, in another context, 
Petersen testified that 
ﬁ[a]ny time we have coaching like co
r-rective action sessions such as this, I communicate to Ryan 
[Collison] just to let him know what the situation is.
ﬂ Kovak 
testified that it was customary to alert her to the fact that a ve
r-bal cou
nseling had been done with an employee and that the 
better managers did document such coaching sessions. There 
are no documents in evidence which specifically reflect any 
coaching or counseling which Petersen may have conducted 
with Kish. 
 10. The 
General 
Counsel
™s evidence regarding alleged 
 disparate treatment
 Records subpoenaed by the General Counsel and placed into 
evidence contain certain notes and other evidence which, as the 
General Counsel contends, support its contention that Kish was 
a victim of d
isparate treatment. 
 In particular, the General Counsel relies upon the emplo
y-ment records of employee Johnson. This employee received a 
ﬁfinal written warning
ﬂ on February 22, 2011
, which doc
u-ments a series of rather extensive performance
-related problems
 dating from October 2010 including 
ﬁincomplete and inaccurate 
documenting of accounts and coding of accounts and follow
-up.ﬂ At the time this warning was administered to him, accor
d-ing to Kovak
™s notes, this employee 
ﬁbecame very argument
a-tive and told Ch
ris (Petersen) he was wrong and lying.
ﬂ The 
11 Petersen acknowledged that Respondent maintained ﬁthousandsﬂ 
of recordings of Kish™s telephone calls to clients. 
 testimony of both Petersen and Kovak confirms this point as 

well. Two months later, this same employee received another 

ﬁfinal written warning
ﬂ regarding 
ﬁcontinued performance i
s-sues and lack of improvement.
ﬂ Johnson was terminated on 
May 10.
12 Kovak testified that Johnson was an employee with perfo
r-mance
-related problems who did not respond well to the above
-mentioned disciplinary meeting. He was not terminated at the 
time because Respondent was trying to give h
im the benefit of 
the doubt, as he was not originally from the United States and it 
was thought there might be a communications problem. Kovak 
further testified that although this employee could be disagre
e-able and defensive it was not to the point where p
eople thought 
they could not work with him.
 The General Counsel also relies upon the employment record 
of another employee, Pils, who was not discharged and event
u-ally resigned her position with the 
Company several weeks 
prior to the hearing in this matter
.  In her notes, Kovak r
e-marked on October 22, 2010, that Pils warranted a written 
warning because she had been 
ﬁdisrespectful of people in more 
senior positions, especially Mary Neclerio, [former department 
supervisor] Mary Wynn and myself
Šthere have been
 written 
and verbal notes on her behavior.
ﬂ In the November 2
, 2010 
warning that was eventually administered to Pils, Neclerio
, and 
Petersen noted her 
ﬁrecent insubordinate communications t
o-ward three HCA managers, low call volume and excessive 
personal 
calls.
ﬂ It was further noted that Pils had previously 
received counseling. Specific instances outlined in the warning 
included: disrespectful and insubordinate behavior toward 

Neclerio; a disrespectful email sent to Morlock blaming Kovak 
for problems with 
her benefits and an insubordinate and sarca
s-tic response to Neclerio in reply to an inquiry relating schedu
l-ing matters. 
 III. ANALYSIS AND CONCLUS
IONS
 1. Respondent discharged Kish due to concerted, 
 protected conduct in violation of Section 8(a)(1) 
 of t
he Act
 Section 8(a)(1) of the 
Act prohibits interference with activity 
protected by Section 7, which protects employees
™ right to 
ﬁself
-organization
 . . .
 and to engage in other concerted activity
 . . . for mutual aid and protection.
ﬂ  The threshold issue 
to be determined in this prong of the 
General Counsel
™s case is whether Kish
™s conduct was concer
t-ed or exclusively, as Respondent asserts, 
ﬁself
-focused gru
m-bling.
ﬂ Given the record as a whole, I find that there is suff
i-cient evidence to conclude that Kis
h™s emails fall within the 
ambit of Section 7. I further find that not only did Kish engage 

in concerted activity, but also that this conduct was protected 
under the Act and, moreover, that Kish did not forfeit the pr
o-tections of the Act.
 In its lead case 
on concerted activity, the Board explained 
that 
ﬁto find an employee
™s activity to be 
‚concerted,
™ we shall 
require that it be engaged in with or on the authority of other 
12 It appears that this employee also falsified information on his e
m-ployment application and t
hat this was known to management as early 
as October 2009. 
                                                                                                                         HITACHI CAPITAL AMERI
CA CORP
. 139 employees and not solely by and on behalf of the employee 
himself.
ﬂ Myers Industries
, 268 NLRB 493, 497 (1984) (
Myers 
I), remanded sub nom. 
Prill v. NLRB
, 755 F.2d 941 (D.C. Cir. 
1985), cert
. denied 474 U.S. 948 (1985). Following a remand 
from the United States Court of Appeals for the District of C
o-lumbia Circuit, the Board clarified tha
t the enunciated standard, 
ﬁencompasses those circumstances where individual employees 
seek to initiate or prepare for group action, as well as individual 
employees bringing truly group complaints to the attention of 

management.
ﬂ Myers Industries
, 280 NLRB
 882, 887 (1986) 
(Myers II
), enfd. sub nom. 
Prill v. NLRB
, 835 F.2d 1481 (
D.C. 
Cir. 
1987), cert
. denied 487 U.S. 1205 (1988). 
 Here, it is not disputed that Kish acted alone. She did not i
n-form her similarly
-situated coworkers about her plans; nor did 
she 
seek their authorization. However, the unilateral nature of 
her actions does not automatically compel the conclusion that 

she did not engage in concerted activity. In particular, the 

Board has, under a variety of circumstances, found concerted 
activity to 
exist where the evidence supports a finding that the 
concerns expressed by the individual employee are a logical 
outgrowth of the concerns expressed by the group. See 
Mike 
Yurosek & Son, Inc
., 306 NLRB 1037 (1992); 
Salisbury Hotel, 
Inc
., 283 NLRB 685, 687 
(1987). Moreover, while no group 
action may have been contemplated, the actions of a single 

employee can be deemed concerted when it constitutes a co
n-tinuation of protected communications with coworkers about 

terms and conditions of employment. See
, e.g.
, Summit Regio
n-al Medical Center
, 357 NLRB 
1614, 1617
 (2011) (and cases 
cited therein at fn. 13); 
Every Woman™s Place
, 282 NLRB 413 
(1986)
, enfd. mem. 833 F.2d 1012 (6
th Cir. 1987).  
 I agree with Respondent that Kish
™s emails largely demo
n-strated an individ
ual response to her own working conditions. I 
also find, however, that this does not fully or exclusively d
e-scribe Kish
™s intentions or the nature of her expression to her 
superiors. Kish
™s decision to email Morlock, Kovak
, and P
e-tersen stemmed from a disc
ussion with a coworker about a 
disfavored managerial decision affecting several employees 
regarding what they all believed to be promised compensation 

and/or benefits. Kish announced to her coworker that she would 
ask about this. Their discussion, albeit b
rief, clearly constitutes 
concerted and protected activity. See
, e.g.
, Salvation Army
, 345 
NLRB 550, 561 (2005); 
Aroostook County Regional Ophtha
l-mology Center
, 317 NLRB 218, 220 (1995)
, enf. denied in 
relevant part 81 F.3d 209 (D.C. Cir 1996). 
 Kish
™s ini
tial email was an outgrowth of this protected co
n-duct. And, it must be noted that, prior to the time Kish sent this 

email, Neclerio had inquired about the amount of comptime 

that certain collections department employees would receive for 
the prior morning:
 thus, Neclerio, Kovak
, and Morlock were all 
aware that two other employees in that department found the
m-selves in comparable circumstances. Moreover, management
™s response to Kish
™s inquiries would have affected both Cocchia 
and Gaetano. The use of the pr
onouns 
ﬁusﬂ and 
ﬁweﬂ in Kish
™s emails demonstrate that the adverse impact of Respondent
™s policies on these employees also played a part in her thinking.
 Moreover, it is apparent from Kish
™s emails, Kovak
™s test
i-mony
, and the written warning issued to Kish
 by Respondent 
that Kish
™s emails were, at least in part, viewed as a general 
(albeit, in Respondent
™s view inappropriate) protest that the 
decision to limit comptime to core office hours had not been 
previously or sufficiently explained to employees. In p
articular, 
Kish wrote: 
ﬁI think this should have been explained to us ea
r-lier than after the fact.
ﬂ Even as she stated her objection to the 
tone of Kish
™s emails, Kovak also testified Kish had improperly 
raised complaints regarding the manner in which the 
IWD pol
i-cy had been explained to employees: 
ﬁBut the way she just 
attacks Kate for the lack of clarification, it
™s not Kate
™s fault. 
She didn
™t develop the policy, she didn
™t roll it out. I did, you 

know, in conjunction with the senior team. So she shouldn
™t be 
attacking Kate.
ﬂ   The record reflects that Respondent took umbrage at not only 
the tone but the content of Kish
™s emails. In their testimony at 
hearing, both Morlock and Kovak acknowledged that emplo
y-ees had not been fully informed about ambiguities
 in the appl
i-cation and enforcement of the IWD policy and maintained that 
they sought to respond to employee inquiries. However, Kish
™s warning takes a contrary position.  There, Respondent admo
n-ishes Kish not only for her 
ﬁdisrespectful, rude behavior
ﬂ but further specifically reproaches for raising questions about the 
clarity of the IWD policy as follows:
  You are expected to address policy concerns proactively ve
r-sus waiting until an issue occurs. Your problem with the IWD 
late opening was entirely preve
ntable by you. Blaming others 
for your lack of understanding is unacceptable.
  Such comments suggest that it was not only Kish
™s specific 
demand for additional comptime for herself, but also her co
m-
plaint that the policy had not been previously explained t
o her 
and other employees generally which drew the ire of her sup
e-riors. Respondent
™s apparent attempt to conflate the two issues 
is therefore unavailing. 
 Thus, while Respondent is correct when it argues that Kish 
was protesting her individual loss of ant
icipated comptime, the 
evidence shows that there was another issue at play here: di
s-satisfaction and frustration with the lack of communication 
regarding the manner in which the IWD policy was being i
m-plemented. Moreover, I find that the evidence is suffic
ient to 
support a finding that Kish also acted due to the adverse impact 
of Respondent
™s decision on her two coworkers who, as Kish 
credibly maintained, labored under the illusion that they would 
be receiving credit for all hours worked, as reflected in he
r statement that: 
ﬁI feel we should be comped the 31/2 hours and 
if this is not the procedure going forward I would understand 
but right now I do not agree with it being told to me after the 
fact.
ﬂ These comments suggest that Kish
™s conduct is a man
i-festat
ion of both personal and collective concerns, even where, 
as is the case here, similarly affected other employees decided 
not to protest or question the manner in which the IWD policy 
was being implemented. 
Dayton Typographic Service
, 273 
NLRB 1205 (1984),
 enfd. in pert
inent
 part 228 F.2d 1188, 
1141
Œ1142 (6
th Cir. 1985)
 (complaint made by employee about 
Saturday work, without compensation, continuation of prior 

complaints made by other employees, although other emplo
y-ees had decided not to pursue issue). 
 I also find that there is sufficient evidence to show that R
e-spondent was aware that this was a matter that went beyond 
 140 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
  Kish
™s own employment situation. As noted above, Neclerio
™s initial email to Kovak and Morlock outlining the hours worked 
in her departme
nt prior to the official opening of the office on 
February 2, showed that there were 
three
 of 
nine
 department 
employees who would be adversely affected by any decision to 
limit comptime to core office hours. Moreover, 
ﬁ[t]he concerted 
nature of an employee
™s protest may (but need not) be revealed 
by evidence that the employee used terms like 
‚us™ or 
‚we™ when voicing complaints, even when the employee had not 
solicited coworkers
™ views beforehand.
ﬂ Worldmark by Wyn
d-ham, 356 NLRB 
765, 766
 (2011) (and cases c
ited therein).
  I find that Morlock
™s characterization of Kish
™s inquires as a 
ﬁnightmare
ﬂ requiring further discussion among management 
personnel additionally supports a finding that Respondent was 

on notice that the implications of Kish
™s emails would ex
tend 
beyond her individual circumstances. Moreover, Respondent 

has admitted that other employees did not fully understand how 

the IWD policy would be implemented with regard to various 
issues including the use of vacation time and part
-time work 
and had br
ought questions to the attention of management. 
 Thus, the record supports the conclusion that Hitachi man
a-gerial and human resources personnel were aware of the fact 
that their new IWD policy had not been adequately explained, 
had generated confusion in t
he minds of employees
, and mor
e-over that certain employees were under a misapprehension 
about the benefits such a policy would confer. See 
JMC 
Transport
, 272 NLRB 545 fn. 2 (1984) (exchange between 
employee and supervisor over alleged discrepancy in emplo
y-ee™s paycheck concerted, as it grew out of earlier concerted 
complaints by two employees concerning same subject matter, 
pay structure, although issue complained about was not the 
same).
 Respondent has argued that Kish failed to provide specific 
evidence about what had been said by either Gaetano or Co
c-chia and that therefore, the evidence is insufficient to show that 
Kish
™s conduct was a continuation or logical outgrowth of prior 
concerte
d activity. However, Kish did offer detailed testimony 
about her interaction with Cocchia in this regard. Again, while 

brief, this exchange was concerted in nature. Moreover, I have 
credited Kish
™s testimony (to which no specific denial was 
offered by Resp
ondent
™s witnesses) that she named coworkers 
in her meetings, first with Petersen and then during the admi
n-istration of the written warning, and was abruptly cut off as she 
tried to do so. 
 Respondent
™s assertion that management did not understand 
Kish
™s emails to be referring to any individual other than he
r-self is therefore belied by other record evidence including 

Neclerio
™s initial email, Kish
™s use of collective pronouns in 
her emails, her references to other employees in meetings with 
managerial perso
nnel as well as by Morlock and Kovak
™s ad-missions that a number of other employees were confused 
about the IWD policy. This is not a case, as Respondent a
t-tempts to suggest, where Kish invoked the names of her 
coworkers purely as an afterthought, after dis
ciplinary dec
i-sions were made. Rather, she sought to defend her conduct in 
real time by arguing that she was not alone in her concerns. 
This was a matter which would have been apparent to R
e-spondent at the time. In rejecting Respondent
™s contention that 
Kish™s testimony in this regard was fabricated, I note that had 
she chosen to create such an account out of whole cloth, she 
easily could have constructed a more elaborate evocation of her 
coworkers
™ sentiments and their interactions. Her account is 
inherent
ly plausible because it is not overstated. 
 Moreover, even if I were to credit Respondent
™s contentions 
regarding the managers
™ subjective beliefs as to the individual 
nature of Kish
™s protest, such a  misapprehension is insufficient 
to remove otherwise 
protected conduct from the ambit of the 
Act. The Board has long held that the fact that an employer 

may have acted in good faith is immaterial where the activity 
for which the employee was discharged was actually protected 
by the Act. To excuse the employe
r because of even a good
-faith mistake would materially weaken the guarantees of the 

Act and would allow the employer
™s state of mind to impermi
s-sibly vary the extent of employees
™ protected rights. 
Montgo
m-ery Ward & Co
., 179 NLRB 686, 692 (1969). 
 For the
 above reasons, Respondent
™s reliance on 
Summit R
e-gional Medical Center
, 357 NLRB 
1614
 (2011), is misplaced. 
In that case, the Board concluded that while an employee™s 

mocking protest of her employer™s dietary policy was for ﬁm
u-tual aid and protectionﬂ as 
the policy affected other employees™ 
terms and conditions of employment, the conduct for which she 
was discharged was not concerted in nature. The Board also 
found that the evidence was insufficient to show that her co
n-
duct at the nurses™ station (where sh
e spontaneously ﬁpoked 
funﬂ at the policy) was a continuation or logical outgrowth of 
prior concerted activity. 357 NLRB 
1614, 1617
.  In support of its contentions that Kish
™s emails were not co
n-certed in nature, Respondent also relies upon 
Reynolds Electr
ic, 
Inc
., 342 NLRB 156 (2004). There, the Board dismissed the 
8(a)(1) allegation pertaining to the layoff of an employee b
e-cause 
ﬁthe evidence was far too speculative to support a finding 
that the knowledge element of a prima facie case
ﬂ was esta
b-lished. T
hus, the Board
™s decision does not hinge on the issue 
of what constitutes protected activity generally, but rather a
d-dresses the question of whether the proper burden of proof in a 
particular case alleging discriminatory conduct has been met. 

The situation
 in 
Reynolds Electric
 is further distinguishable 
factually. There, the employee in question, an electrician, did 
not work in the same job classification as the employees he 
spoke with about 
ﬁprevailing wage jobs.
ﬂ The Board majority 
found that his contacts
 with these other employees, who 
worked as carpenters, were 
ﬁsimply informational.
ﬂ 342 NLRB 
at 157. Here, Kish spoke with at least one other coworker who 

was similarly situated and confronted the same loss of antic
i-pated benefits, used the words 
ﬁusﬂ and 
ﬁweﬂ in her written 
communications to Respondent and specifically attempted to 
mention on two occasions that the comp time policy affected 
other employees as well. In 
Reynolds
, the Board observed that a 
ﬁone-on-one conversation between an employee and an e
m-ployer is not, without more, concerted activity.
ﬂ 342 NLRB 156 
fn. 2.  However, the Board has also opined that 
ﬁostensibly 
individual activity may in fact be concerted activity if it directly 

involves the furtherance of rights which inure to the benefits 
of 
fellow employees.
ﬂ Anco Insulations, Inc.
, 247 NLRB 612 
(1980)
. Here, contrary to the situation in 
Reynolds Electric
, supra, 
I find that there is 
ﬁmore
ﬂ: that is, even to the extent that 
  HITACHI CAPITAL AMERI
CA CORP
. 141 Kish
™s emails reflected a concern with her own particular situ
a-tion, her protest also implicated the terms and c
onditions of 
employment of her coworkers and inured to their benefit. 
 Having concluded that Kish
™s emails were, at least in part, 
concerted in nature I further find that they were protected ins
o-far as they related to core issues of employment. Respondent 
has argued that even if concerted in nature, Kish
™s communic
a-tions were of a nature to cost her the protections of the Act. In 

support of these contentions, Respondent argues that under 

NLRB v. Burnup & Sims
, 379 U.S. 21 (1964), it has met its 
initial burd
en to show that it had an honest belief that Kish 
engaged in misconduct and that the General Counsel has failed 

to sustain its burden of showing such misconduct did not, in 
fact, occur. Alternatively, Respondent argues that Kish forfei
t-ed statutory protect
ion by virtue of her insubordination. I a
d-dress this latter argument first. 
 Board law, supported by the courts, is that employees are 
permitted some leeway for impulsive behavior when engaging 

in concerted activity, subject to the employer
™s right to mai
n-tain order and respect in the workplace. See 
Piper Realty Co
., 
313 NLRB 1289, 1290 (1994); 
NLRB v. Ben Pekin Co
rp.
, 452 
F.2d 205, 207 (7
th Cir. 1991); 
NLRB v. 
Thor 
Power Tool Co
., 
351 F.2d 584, 587 (7
th Cir. 1965). 
 In assessing such conduct, the Board loo
ks at four factors: 
(1) the place of the discussion; (2) the subject matter of the 
discussion; (3) the nature of the employee
™s outburst
; and (4) 
whether the outburst was, in any way, provoked by the emplo
y-er™s unfair labor practices. 
Atlantic Steel Co
., 2
45 NLRB 814 
(1979)
; Datwyler Rubber & Plastics Co
., 350 NLRB 660 
(2007). 
 In that regard, the standard for determining whether specified 
conduct is removed from the protections of the Act is whether 
the conduct is 
ﬁso violent or of such serious character a
s to 
render the employee unfit for further service.
ﬂ St. Margaret 
Mercy Healthcare Centers
, 350 NLRB 203, 204
Œ205 (2007). 
 The rationale behind such a stringent standard, as set forth by 
the Board, is as follows:
  The protections of Section 7  would be mea
ningless were we 
not to take into account the realities of industrial life and the 

fact that disputes over wages, bonus and working conditions 
are among the disputes most likely to engender ill feelings 
and strong responses
.  Consumers Power Co
., 282 NLRB 
130, 132 (1986).
 In addressing the 
Atlantic Steel
 factors, Respondent focuses 
exclusively on Kish
™s behavior and demeanor in the meeting 
where the disciplinary notice was presented to her. However, 

before we come to evaluate that event, it is necessary to 
focus 

on whether the tone and content of Kish
™s emails were insubo
r-dinate to the extent that they would have cost her the prote
c-tions of the Act. For the following reasons I conclude that they 

did not.
 Addressing the first factor, under all the circumstanc
es, I find 
the 
ﬁlocation
ﬂ of Kish
™s initial communications to Respondent 
favors protection. Kish did not disseminate her inquiries and 

criticisms to her coworkers. Rather, she addressed them to the 

appropriate managerial and benefits personnel. Assuming th
at 
these individuals genuinely took issue with the tone of the 
emails, no other employee other than these designated indivi
d-uals had occasion to see or be influenced by them and there was 

no evidence of disruption to the ordinary conduct of business at 
the
 facility.  
 As to the second factor, I conclude that the subject matter of 
the discussion weighs in favor of protection. Kish
™s comments 
and inquiries focused on compensation and benefits
Šcore 
terms and conditions of employment. And, as discussed above, 

her emails had implications for several employees at the least. 
 As to the third factor, I find that the nature of Kish
™s co
m-ments do not weigh against protection. I agree that one could 
reasonably construe her tone, particularly in the first two 
emails, as
 ill-mannered, and perhaps more. However, the Board 
has found that unpleasantries uttered in the course of concerted, 
protected activity that fall short of conduct that is truly insubo
r-dinate or disruptive of the work process do not strip the e
m-ployee of t
he protections of the Act. See
, e.g.
, Postal Service
, 241 NLRB 389 (1979) (letter characterizing acting supervisors 

as 
ﬁa-holes
ﬂ); 
Harris Corp
., 269 NLRB 733, 738 (1984)
 (letter 
describing management with words such as 
ﬁhypocritical,
ﬂ ﬁdespotic
ﬂ and 
ﬁtyran
nical
ﬂ not disqualifying notwithstanding 
its 
ﬁboorish, ill
-bred and hostile
ﬂ tone); 
Gloves Truck & Trai
l-er, 281 NLRB 1194, 1195 (1986)
 (statement to other emplo
y-ees that chief executive officer was a 
ﬁcheap son of a bitch
ﬂ protected concerted activity). Ki
sh™s comments to Morlock and 
her superiors pale by comparison here.
 Finally, I find that the fourth factor, provocation, does not 
weigh in favor of protection as there was no evidence of prior 
or concurrent unfair labor practices related to the implement
a-tion or application of the IWD policy which occurred prior to 
Kish
™s emails. See 
American Steel Erectors, Inc
., 339 NLRB 
1315, 1317 (2003).  However, this is the only factor which does 

not favor continued protection. 
 In sum, I find that the first three fac
tors militate in favor of 
finding that Kish
™s email communications were not sufficiently 
insubordinate or opprobrious as to remove her from the prote
c-tions afforded by the Act.
 For the foregoing reasons, I also conclude that Respondent is 
not privileged to
 assert, as it does in its posthearing brief, that 
Kish
™s protected emails constitute 
ﬁmisconduct
ﬂ under the an
a-lytical framework of 
Burnup & Sims
, supra. 
 2. Kish
™s conduct at the administration of the 
 February 10 warning
 Based upon the foregoing, I 
conclude that Respondent
™s de-cision to issue a written warning to Kish on February 10 
stemmed not only from the tenor of her complaint but also from 

its content: in particular, her concerted, protected protest about 
the lack of clarity and the manner in wh
ich the IWD policy was 
being administered generally.
13 Respondent is contending that 
it was Kish
™s conduct at this meeting which led to the decision 
to terminate her. For the reasons discussed below, I reject this 

contention and also find that the decision
 to terminate Kish is 
appropriately analyzed under 
Wright Line
, 251 NLRB 1083 
(1980), enfd. 662 F.2d 899 (1
st Cir. 1981), cert
. denied 455 
13 The administration of the warning itself was not alleged as an i
n-
dependent violation of the Act and, accordingly, I make no such fin
d-
ing. 
                                                             142 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
  U.S. 989 (1982), approved in 
NLRB v. Transportation Ma
n-agement Corp
., 462 U.S. 393, 399
Œ403 (1983). Before we 
reach t
hat point, however, certain credibility resolutions about 
what occurred at the February 10 meeting should be addressed. 
 Generally, I find that Kovak and Petersen
™s account of 
Kish
™s conduct at the February 10 meeting is overstated. In 
reaching this conclu
sion I rely not only upon Kish
™s testimony, 
which I credit in several significant respects, but on Kovak
™s written description of the meeting, prepared shortly after it 
occurred and introduced into evidence by Respondent as well 
as her submission to the Co
nnecticut Department of Labor.
14  Kovak and Petersen testified that as the reasons for the war
n-ing were explained to Kish she stated (on more than one occ
a-sion) that she was going to talk to her attorney; she said
, ﬁoh 
please;
ﬂ and demonstrated 
ﬁnegative b
ody language
ﬂ in partic
u-lar by throwing her head back and by rolling her eyes. Kovak 
testified that Kish became flustered and angry, that both Kish 

and Petersen were exasperated, that Kish accused the managers 
of harassing her and made various gestures. Pe
tersen specifica
l-ly noted that the managers, in particular Neclerio, were trying 

to calm Kish down. Both Petersen and Kovak testified that Kish 
refused to sign the warning and walked out of the meeting b
e-
fore it had been concluded. 
 Kovak
™s written account
 of this meeting, which she recorded 
shortly after it occurred, and which Petersen conceded is acc
u-rate, presents a more restrained version of events. Kovak wrote 
when she told Kish that the tone of her email dated February 3, 
2011
, was rude and disrespect
ful, Kish disagreed and stated that 
she did not think she had done anything wrong. She accused the 
managers of harassing her and twice stated she was going to 
speak with her attorney. Kovak further noted that when P
e-tersen pointed out that Kish was being d
isrespectful and insu
b-
ordinate during the meeting, she responded by saying, 
ﬁOh 
Please!
ﬂ with sarcasm. After the warning was explained, Kish 
asked, 
ﬁ[W]
hat do I need to do
,ﬂ and Kovak said she should 
read it and either sign it or not, and return it to her.
 Kish replied 
that she was going to refuse to sign it but that she would review 
it. She then got up and left the office and closed the door b
e-hind her. 
 Thus, there is no reference in Kovak
™s contemporaneous 
written account to 
ﬁnegative body language,
ﬂ ﬁrolling eyes,
ﬂ and ﬁ
throwing back of the head,
ﬂ of Kish 
ﬁmaking gestures,
ﬂ becoming 
ﬁflustered and angry,
ﬂ of 
ﬁexasperation
ﬂ or of anyone 
attempting to 
ﬁcalm [Kish] down.
ﬂ I note that Kovak
 testified 
that Petersen had told her he had previously coached Kish with 
regard to similar behaviors. Had this in fact been the case, I 
find it more likely than not that Kovak would have made a 

point of documenting such forms of negative verbal and no
n-ver
bal communications had they been demonstrated at the time. 
I also note, in particular, that there is no specific mention in 

Kovak
™s account of Kish abruptly walking out of the meeting 

prior to its conclusion. 
 I additionally note there is no mention of any
 of these beha
v-iors in Kovak
™s written submission to the Connecticut Depar
t-14 I deem both of these statements,
 to the extent they are inconsistent 
with the testimony of Kovak and Petersen, to be admissions against 
interest. 
 ment of Labor. There, Kovak asserted only that Kish received a 
second written warning for 
ﬁfoul language and/or disrespectful 
behavior.
ﬂ15 Describing the disciplinary meeting, Kovak
 asserts 
generally that Kish was 
ﬁdisrespectful and insubordinate
ﬂ to the 
managers present. The only specific examples of such conduct 

Kovak noted, however, were 
ﬁa threat of legal action
ﬂ and the 
fact that Kish 
ﬁpersisted that she did nothing wrong.
ﬂ More
o-ver, although Kovak asserts that Kish is in violation of 
rule 8.1, 
she fails to specifically identify which of any number of proh
i-bitions Kish purportedly violated.  
 With regard to Respondent
™s contention that Kish walked out 
of the meeting before it was over, I note that neither Kovak nor 

Petersen offered any testimony whatsoever about why the 
mee
ting was not over at the point when Kish left the room. As 
they both testified, the warning had be
en presented and e
x-plained to Kish. What else was there to accomplish?  If there 
was anything unsaid or left open, neither Petersen nor Kovak 
provided any indication of what that might be. Going by K
o-vak
™s written account, it seems entirely reasonable for 
Kish to 
have concluded the meeting was over at that point. 
 As noted above, I credit certain salient aspects of Kish
™s te
s-timony regarding what occurred during this meeting. For e
x-ample, I credit her specific and unrebutted testimony that when 

Kish stated 
that she would not sign the warning and was going 
to consult an attorney, Kovak characterized her comment as a 

ﬁthreat
ﬂ and stated: 
ﬁDon
™t think we didn
™t talk to our attorneys 
about you and what we
™re going to do to you.
ﬂ In fact, the re
c-ord reflects that
 Kovak contacted counsel on several occasions 
in the days prior to Kish
™s discharge and characterized Kish
™s statement that she was going to consult an attorney as a 
ﬁthreat
ﬂ in her submission to the Connecticut DOL. As discussed above, 
I credit Kish
™s unr
ebutted testimony that she raised, or attemp
t-ed to raise, the issue of her coworkers during this meeting and 
note that she was prevented from doing so. I also credit her 
specific testimony that Kovak attempted to redirect the conve
r-sation by insisting that
 Kish had brought this upon herself and 
that 
ﬁno one had a problem with this except for you.
ﬂ Again, 
Kovak did not deny she made such a comment and, tellingly, I 

find that Kovak
™s remarks related not only to the tone, but to 
the content of Kish
™s emails as
 well. Moreover, I conclude that 
her comments to Kish demonstrate that Kovak, a highly exper
i-enced human resources professional, was aware that conduct 

protected by the Act was implicated in this instance and was 
seeking to avoid having such a discussion. 
I further credit Kish 
that, before she left the room, she inquired whether the meeting 
was over.
16 For the most part, I found that that Kish
™s account 
15 As noted above, it is undisputed that Kish did not use profanity in 
her emails or during the February 10 disciplinary meeting. 
 16 Respond
ent argues that this testimony should not be credited b
e-cause it is omitted from the witness statement provided by Kish to the 
Board during its investigation of her charge. In fact, Kish did state that 
she inquired whether they were finished, at which poin
t, Kovak handed 
her the written warning with the emails attached. It is the case that Kish 
failed to mention that Kovak replied that they were finished. Kish sta
t-ed that she must have overlooked this fact in recounting events. Under 
all the circumstances, 
I find this to be a plausible explanation. In any 
event, as I noted above, I think Kish had good reason to conclude that 
                                                                                                                        HITACHI CAPITAL AMERI
CA CORP
. 143 of what occurred at the meeting was precise as to what was said 
and how the participants conducted themse
lves and her test
i-mony generally had the ring of truth.
17 Respondent contends that it was Kish
™s conduct at this mee
t-ing, unrelated to any activity falling within the parameters of 

Section 7 which is solely responsible for her discharge. As a 

factual matte
r, this is not supported by the record; in particular 
Petersen specifically testified that he considered Kish
™s entire 
record in reaching the decision to discharge her. Moreover, 
Kish
™s discharge was being actively considered as of February 
4, well prior t
o the meeting in question. And, it must be noted 
that at the hearing in this matter, Respondent documented every 
flaw in Kish
™s employment record and recounts these issues in 
its posthearing brief.
 Respondent further argues that even if it were to be found
 that Kish had engaged in protected conduct, under the princ
i-ples of 
Atlantic Steel
, supra, her conduct in the February 10 
disciplinary meeting would have forfeited the protections of the 
Act. Applying the four
-factor test outlined above, Respondent 
concedes that Kish™s alleged insubordination took place within 
the confines of a closed
-door meeting, but argues that her 
demonstration of a complete lack of respect for Petersen, in the 
presence of Neclerio and Kovak ﬁwould reasonably tend to 
affect workplace discipline by undermining the authority of the 
supervisor subject to the vituperativ
e attack.ﬂ 
DaimlerChrysler 
Corp
., 344 NLRB 1324, 1329 (2005). In the case cited by R
e-spondent, however, the employee in question engaged in su
s-tained profanity in a large open area full of cubicles occupied 
by supervisory and nonsupervisory personnel, quit
e a few other 
employees were in the immediate area and the outburst in que
s-tion was overheard by other employees in adjacent areas. None 
of these factors are at issue here.
  Respondent further contends that the second and third factors 
similarly favor a fo
rfeiture of protection in that the discussion 
was disciplinary in nature, centered exclusively on Kish and 
because while her 
ﬁoutburst
ﬂ was brief, it was plainly insubo
r-dinate. In support of these contentions, Respondent cites 
Cellco 

Partnership
, 349 NLRB 
640, 642 (2007). However, in that 
case, as Respondent concedes, the employee
™s two outbursts 
were found to be 
ﬁprofane and insubordinate.
ﬂ In particular, the 
employee was disciplined, in part, for making profane co
m-
ments in an open work area where they cou
ld be heard by ot
h-ers and likely would have had a disruptive effect on workplace 
discipline. Here, as acknowledged by Respondent, Kish used no 
profanity and her alleged insubordinate attitude has been found, 
the meeting was over and credit her assertion that she did not storm out 
of the room, as Respondent suggests. 
 17 Respondent points to 
and attempts to discredit Kish™s account by 
citing her testimony that Kovak ﬁgiggledﬂ at the outset of the meeting. 

Respondent argues that a professional such as Kovak would not engage 
in such behavior and, in fact, she so testified, as did Petersen. I not
e, 
however, that while Kish™s description of Kovak™s behavior may have 
been inartful, when demonstrating what Kovak did at that point, the 
character of which is not reflected in the written record, Kish gave a 

plausible imitation of someone making a vocali
zation intended to 
demonstrate irony
Šwhich is consistent with the nature of Kovak™s 
initial comments at the outset of the meeting (i.e., ﬁWe meet againﬂ). 
 based upon contradictory evidence submitted by R
espondent, to 
be overstated, to say the least. 
 I credit Respondent
™s contentions that Morlock, Kovak
, and 
Petersen were offended, to varying degrees, by certain of 
Kish
™s comments, although I have concluded that this, too, has 
been embellished, at least i
n part.
18 In any event, however, such 
subjective reactions are not sufficient to cost Kish the prote
c-tions of the Act. 
ﬁThe Board has long held that legitimate ma
n-agerial concerns to prevent harassment do not justify policies 
that discourage the free exerc
ise of Section 7 rights by subjec
t-ing employees to investigation and possible discipline on the 
basis of the subjective reactions of others to their protected 
activity.
ﬂ Consolidated Diesel Co
., 332 NLRB 1019, 1020 and 
fn. 6 (2000)
 (and cases cited therein
), enfd. 263 F.3d 345 (4
th Cir. 2001). 
 In any event, contrary to Respondent, I have concluded that 
Atlantic Steel
 is not the appropriate analytical framework to 
apply in analyzing Kish
™s discharge. While Respondent has 

argued that it was Kish
™s conduct at
 the February 10 meeting, 
and that alone which prompted the determination to discharge 
her, the weight of the evidence rebuts that assertion. Rather, I 
have concluded that the record establishes that Kish
™s emails 
played a prominent role in Respondent
™s de
cision to terminate 
her employment. And, it should be noted that Respondent 

mai
ntains that Kish was not engaged in protected conduct du
r-ing the February 10 meeting. Thus, this is not the sort of situ
a-
tion contemplated by 
Atlantic Steel
, where an employee o
ut-burst which occurs during the course of protected conduct is the 
admitted and acknowledged reason for the discharge. Under all 
the circumstances, I conclude that this case raises questions of 

employer motive which are more properly analyzed under 
Wright 
Line
 and its progeny. See
, e.g.
, Alton H. Piester, LLC,
 353 NLRB 369, 372
Œ374 and fn. 25 (2008). 
 3. The 
Wright Line
 factors
 Allegations of discrimination which turn on employer mot
i-vation are analyzed under the framework set forth in 
Wright 

Line
, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 
1981), cert. denied 455 U.S. 989 (1982).  To establish a viol
a-tion of Section 8(a)(3) under 
Wright Line
, the 
General Counsel 
must first show, by a preponderance of the evidence, that the 

employee engaged
 in protected concerted activity, the employer 
was aware of that activity, and the activity was a substantial or 
motivating reason for the employer™s action. 
Wright Line
, su-pra; 
Naomi Knitting Plant
, 328 NLRB 1279, 1281 (1999). 
Proof of an employer™s motiv
e can be based upon direct ev
i-dence or can be inferred from circumstantial evidence, based on 

the record as a whole. 
Ronin Shipbuilding
, 330 NLRB 464 
18 Although Kovak testified that Morlock was ﬁvery muchﬂ offended 
by the emails telling her, ﬁI was 
just shockedﬂ by Kish™s language, 
Morlock was more restrained in her description of her subjective rea
c-tions. This is yet another example of Kovak™s propensity to overstate 
matters. As for any description of Neclerio™s response to the emails, I 

find that t
his hearsay evidence is rebutted by Kish™s testimony that 
Neclerio disclaimed any interest in disciplining her. Had Respondent 
sought to document Neclerio™s reaction, or rebut Kish™s testimony 
about her reticence to participate in the warning, the record r
eflects no 
reason why it could not have called her as a witness.
                                                                                                                                                          144 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
  (2000); 
Robert Orr/Sysco Food Services,
 343 NLRB 1183 
(2004); enfd. mem. 184 Fed. Appx. 476 (6th Cir. 2006
); 
West 
Maui Resort Partners,
 340 NLRB 846, 848 (2003). The Board 
has long held that where adverse action occurs shortly after an 
employee has engaged in protected activity an inference of 

unlawful motive is raised. See 
McClendon Electrical Services
, 340 NLRB 613 fn. 6 (2003) (citing 
La Gloria Oil & Gas Co.
, 337 NLRB 1120 (2002), enfd. mem. 71 Fed. Appx. 441 (5th 
Cir. 2003)). As part of its initial showing, the General Counsel 

may offer proof that the employer™s reasons for the personnel 
decision were prete
xtual. 
Pro
-Spec Painting, Inc
., 339 NLRB 
946, 949 (2003); 
Laro Maintenance Corp. v. NLRB
, 56 F.3d 
224, 229 (D.C. Cir. 1995); see also 
Real Foods Co
., 350 NLRB 

309, 312 fn. 17 (2007) (unlawful motivation demonstrated not 
only by direct, but by circumstantia
l evidence such as timing, 
disparate or inconsistent treatment, expressed hostility, depa
r-ture from past practice and shifting or pretextual reasons being 

offered for the action). In addition, proof of an employer™s an
i-mus may be based upon other circumsta
ntial evidence, such as 
the employer™s contemporaneous commission of other unfair 

labor practices. 
Amptech, Inc
., 342 NLRB 1131, 1135 (2004). 
 Once the General Counsel establishes its prima facie case, 
the burden of persuasion then shifts to the employer t
o ﬁdemo
n-strate that the same action would have taken place even in the 
absence of the protected conduct.ﬂ 
Septix Waste
, Inc
., 346 
NLRB 494, 496 (2006); 
Williamette Industries
, 341 NLRB 560, 
563 (2004); 
Wright Line
, supra. To meet its 
Wright Line
 bur-den, 
ﬁ[a]n employer cannot simply present a legitimate reason 
for its action but must persuade by a preponderance of the ev
i-dence that the same action would have taken place even in the 

absence of the protected activity.ﬂ 
W. F. Bolin Co
., 311 NLRB 
1118, 1119 (199
3), petition for review denied 70 F.3d 863 (6th 

Cir. 1995), enfd. mem. 99 F.3d 1139 (6th Cir. 1996).  See also 
Manno Electric, Inc
., 321 NLRB 278, 280 fn. 12 (1996).
 4. Application of the 
Wright Line
 standards
 Here, for the reasons discussed above, I have 
concluded that 
Kish was engaged in concerted, protected conduct and R
e-spondent was aware of such conduct. There is some evidence of 
Respondent
™s animus toward such conduct in its claims that 
Kish
™s protected emails were rude, offensive, inappropriate and 
insubordinate. I further find evidence of animus toward Kish
™s 
protected conduct in the final written warning itself. Contrary 

to the far more charitable position taken at the hearing regar
d-ing employee confusion after the roll out of the IWD policy 
genera
lly, Respondent maintained that Kish was at fault for not 
being 
ﬁproactive
ﬂ in somehow discerning the unarticulated 
limits of the comp time policy; and admonished her for an 
ﬁen-tirely preventable
ﬂ problem and 
ﬁblaming others
ﬂ for a lack of 
understanding as
 to how the IWD policy was to be implemen
t-ed. Thus, Kish was treated in a disparate, and less favorable 

manner than other employees: she was reprimanded not only 
for the manner in which she addressed her superiors, but also 
for the protected content of her
 communications. 
 Moreover, it is apparent that immediately after the emails 
were sent, and prior to any other superseding event, Respon
d-ent
™s managerial personnel discussed terminating Kish
Ša dec
i-sion which Peterson was on record as supporting. Thus, I fi
nd that the General Counsel has established a prima facie case that 

Kish
™s protected emails were, at the very least, a motivating 
factor in Respondent
™s decision to discharge her. Accordingly, 
it now falls to Respondent to demonstrate, by a preponderance 

of credible evidence, that it would have discharged Kish no
t-withstanding her protected conduct. 
 As an initial matter, as noted above, I have rejected R
e-spondent
™s contention that it was Kish
™s conduct at the Febr
u-ary 10 disciplinary meeting, and that alone
, which led to the 
decision to discharge her as it is not supported by the evidence. 
In sum, the authenticity of these contentions is called into que
s-tion by Respondent
™s attempts to paint Kish as an employee 
with a history of inappropriate and insubordina
te behavior, 
Petersen
™s testimony that prior events (i.e. her 
ﬁhistory
ﬂ) en-tered into his decision to terminate her employment and K
o-vak
™s reference to Kish
™s two warnings in her submission to the 
Connecticut Department of Labor. Thus, I find it appropriat
e to 
consider Kish
™s employment history in assessing the motive for 
her discharge.
19 I begin with a discussion of Kish
™s prior history of misco
n-duct. Respondent has painted a picture of Kish as an employee 

with a propensity for improper, offensive
, and rud
e speech in 
the workplace. Kovak testified to an anonymous note in Kish
™s file dated sometime in 2011, and another collector who had 
come to her to complain about Kish
™s alleged use of foul la
n-guage. The record reflects that it was in May 2008 (not 2011), 

that someone left an anonymous note in the company sugge
s-tion box complaining of Kish
™s behavior. No action was taken 

on this complaint at the time. There is also no evidence that 

Respondent, at this time investigated any allegation or sugge
s-tion that Kish
 was behaving improperly in the workplace. 
 It is undisputed that Kish did not receive any discipline rela
t-ing to an infraction of work rules until September 2010 when 
she received a written warning for using profanity during a 
screened telephone call.
20 I credit Kish
™s testimony that she had 
never been spoken to regarding her use of profanity prior to this 
occasion, and note that was unrebutted by any specific credible 
testimony of Respondent. As for Petersen
™s vague allusions to 
ﬁcounseling
ﬂ sessions held
 with Kish during the period from 
September 2010 to February 2011, I find such testimony to be 
inchoate and otherwise unsubstantiated by credible evidence. 
Had this been an employee who required such repeated inte
r-ventions, I find it likely that they would
 have been recorded and 
made part of Kish
™s personnel record, especially in light of the 
prior written warning. In fact, Petersen testified that he makes 

note of coaching sessions and corrective actions and commun
i-
cates them to Vice President Collision to 
keep him apprised of 
such situations. Kovak also testified that such coaching or 
counseling sessions should be recorded.
21 No such evidence 
19 I additionally consider the foregoing to be evidence of so
-called 
ﬁshifting defensesﬂ which in and of itself may be found to constitute 
evidence of unlawful motive. See 
McClendon Electrica
l Services, 
340 
NLRB 613, 614 (2003). 
 20 Kish also received two warnings for absenteeism but Respondent 
has acknowledged that they did not play a role in its decision to term
i-nate her employment. 
 21 By contrast the warnings issued to both Johnson and Pil
s doc
u-
ment specific instances with dates and details where managerial pe
r-                                                             HITACHI CAPITAL AMERI
CA CORP
. 145 was presented to support Petersen
™s claim as regard
ing
 his r
e-peated coaching of Kish. Further, Kovak
™s notes make no
 refe
r-ence to any prior coaching or counseling and neither does either 
of Kish
™s written warnings. Moreover, Petersen admitted that 
he was unaware of any other example of Kish using profanity 
out of 
ﬁthousands
ﬂ of recordings of her telephone calls. Al
t-hough Petersen also testified that he did not look for such e
x-amples, I find this inherently improbable and actually contr
a-dicted by other testimony where Petersen admitted that he had 
reviewed other calls placed by Kish. Accordingly, I reject P
e-tersen
™s testi
mony regarding his alleged coaching of Kish and 
conclude it is pretextual. 
 In any event, whatever difficulties Kish may have exhibited 
in the workplace prior to February 3, 2011, Respondent demo
n-
strated no intent to discharge her until she sent her emails
 to 
Morlock, Kovak
, and Petersen.  After that occurred, members 
of management communicated among themselves and a discu
s-sion about whether to terminate her employment ensued. R
e-spondent tries to minimize the significance of Petersen
™s email, 
but it is far 
from ambiguous. Respondent offered no evidence to 
shed light on what happened to prompt the apparent reconside
r-ation of this 
ﬁtermination action.
ﬂ  In this regard, it must be 
concluded that it was Kish
™s protected emails which led R
e-spondent to discuss, 
consider and express support for her di
s-charge at that time, prior to any alleged insubordination during 
the administration of her written warning on February 10. 
 Respondent attempts to downplay the obvious significance 
of Petersen
™s February 4 email stat
ing that he agreed with the 
termination action by relying upon the fact that Petersen subs
e-quently approved Kish
™s request to work on the President
™s Day 
holiday and to take a personal day on February 15. This ev
i-dence is unpersuasive, however, because it 
is inherently i
m-probable that, notwithstanding Respondent
™s plans regarding 
Kish
™s continued employment, Petersen would have replied to 
Kish in an email or otherwise that it was unnecessary for him to 

approve the requested personnel actions as her employme
nt 
was soon to end. 
 Thus, I conclude that by the time Kish was called into K
o-vak
™s office on February 10, Respondent had considered her 

discharge, in significant part as a result of concerted, protected 
activity. The question is, therefore, whether Kish
™s conduct 
during the disciplinary meeting would have resulted in her di
s-charge absent her protected conduct. 
 As noted above, there is no evidence that Kish would have 
ever found herself in the February 10 disciplinary meeting had 
it not been, at least in p
art, for her concerted, protected conduct. 
Moreover, as has been discussed herein, I have found that R
e-spondent
™s description of Kish
™s conduct during this meeting is 
overstated and, in some respects, false. I do conclude, based 

upon the record as a whole,
 that Kish stated her disagreement 
with the discipline, termed it harassment, stated she wanted to 
consult an attorney, refused to sign the disciplinary form, e
x-horted 
ﬁOh, Please
ﬂ when being criticized for her conduct, tried 
to explain that other employee
s had been adversely affected by 
the IWD policy and otherwise generally demonstrated her di
s-sonnel either ﬁcounseledﬂ these employees or ﬁaddressedﬂ issues raised 
by the performance and behavior of these employees.
 satisfaction with being given a warning and a lack of contrition 
for her actions. With regard to whether such conduct is suff
i-cient to rebut the General Counsel
™s case that Kish
™s protected 
conduct was a motivating factor in her discharge, I note that the 
Board 
ﬁcannot substitute its judgment for that of the employer 
and decide what constitutes appropriate discipline.
ﬂ Detroit 
Paneling Systems
, 330 NLRB 1170, 1171 fn
. 6 (2000) (and 
cases cited therein). Nevertheless, I have concluded that the 
reasons proffered by Respondent are not the 
ﬁactual
ﬂ ones, Id. 
In doing so, I take note of evidence of how Respondent has 
treated other employees and compare such evidence as to 
how 
Kish was treated in this instance. 
 I find that the General Counsel
™s evidence relating to the 
disparate treatment of employees Johnson and Pils to be of 
relevance here. Johnson, who had received numerous written 
warnings for performance
-related issues
, was not disciplined 
when he told Petersen that he was a liar. Notwithstanding any 
communications difficulties Johnson may have experienced
, in regards 
to 
his work assignments, such a comment appears to be 
far more disrespectful than anything Kish is alle
ged to have 
said or communicated through 
ﬁnegative body language.
ﬂ Sim
i-larly, Kovak
™s notes and Pils
™ personnel record document a 
record of repeated work
-related misconduct and disrespectful 
behavior to management; conduct that is at least as, if not more,
 egregious than anything Kish is alleged (or has been found) to 
have engaged in. This evidence regarding disparate treatment 

takes on heightened significance given the fact that both Joh
n-son and Pils were employees with well
-documented histories of 
perform
ance
-related difficulties. By contrast, Kish had been a 
reliable employee who was appreciated for her efforts and 

acknowledged for her skills. Respondent
™s decision to treat her 
more harshly than others with more tarnished employment 

histories evinces a di
scriminatory motive. In short, there is a 
clear disparity between the level of provocation and Kish
™s subsequent punishment, when compared with that of other e
m-ployees. 
 While Kish never received a termination letter outlining the 
specific reasons for her 
discharge, Kovak did provide an expl
a-nation to the Connecticut Department of Labor. Among other 
things, Kovak claimed that Kish was given her second written 
warning for using foul language and/or disrespectful behavior. 
However, the record is apparent that
 Kish never used foul la
n-guage in her emails or during the disciplinary meeting on Fe
b-ruary 10. Thus, to a certain extent, Kovak
™s after
-the
-fact e
x-planation of the reasons for Kish
™s termination is questionable. 
 Thus, based upon the record evidence as di
scussed above, I 
find that a variety of factors support the conclusion that Kish
™s 
discharge was unlawfully motivated. These include its timing, 
the disparate treatment of Kish as to that of other employees, 
expressed hostility toward the content of her em
ails (irrespe
c-tive of their tone), and exaggerated, shifting and pretextual 
reasons for her discharge. Accordingly,  I find that Respondent 
has failed to meet its burden of showing that it would have 
discharged Kish absent her protected conduct and accordi
ngly 
find that her discharge violated Section 8(a)(1) of the Act.
22 22 I would find the same result to obtain under the 
Atlantic
 Steel
 analysis urged by the Respondent. As to the first factor, the disciplinary 
                                                                                                                                                         146 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
  5. Even assuming Kish did not engage in concerted 
 conduct, her discharge was otherwise unlawful
 As an alternative theory, the General Counsel has argued that 
the facts in this case sugges
t that even if Kish
™s conduct is ult
i-mately found not to be concerted, she was discharged pursuant 
to Respondent
™s overly broad rule prohibiting 
ﬁ[i]nappropriate 
behavior while on company property
ﬂ for conduct that othe
r-wise implicates the concerns underly
ing Section 7; i.e.
, protes
t-ing a newly implemented employer policy which impacted 

upon all employees
™ terms and conditions of employment. 
Con-tinental Group
, Inc.
, 357 NLRB 
409, 412
 (2011
). Respondent 
has denied both that the rule in question is overbroad and that it 
was applied to discipline Kish. 
 In 
Continental Grou
p, supra, the Board both reaffirmed and 
clarified the standard for the application of the so
-called 
Double 
Eagle
 rule concerning disciplin
e imposed pursuant to a facially 
overbroad rule.
23 As the Board explained:
  The 
Double Eagle
 rule provides that discipline imposed pu
r-suant to an unlawfully overbroad rule violates the Act in those 

situations in which an employee violated the rule by (1) e
n-gaging in protected conduct or (2) engaging in conduct that 
otherwise implicates the concerns underlying Section 7 of the 
Act. Nevertheless, an employer will avoid liability for disc
i-pline imposed pursuant to an overbroad rule if it can establish 
that the
 employee™s conduct actually interfered with the e
m-ployee™s own work or that of other employees or actually i
n-terfered with the employer™s operations, and the interference, 
rather than the violation of the rule, was the reason for the di
s-cipline.
  Id. 
at 412.  I start with an examination of the rule itself. 
 The analytical framework for assessing whether the maint
e-nance or application of a work rule violates Section 8(a)(1) of 
the act is set forth in 
Lutheran Heritage Village
-Livonia
, 343 
NLRB 646, 647 (200
4):   [A]n employer violates Section 8(a)(1) when it maintains a 

work rule that reasonably tends to chill employees in the e
x-ercise of their Section 7 rights. 
Lafayette Park Hotel
, 326 
NLRB 824, 825 (1998), enfd. mem. 203 F.3d 52 (D.C. Cir. 
1999). In deter
mining whether a challenged rule is unlawful, 
the Board must, however, give the rule a reasonable reading. 

It must refrain from reading particular phrases in isolation, 
and it must not presume improper interference with employee 
rights. Id. at 825, 827. Co
nsistent with the foregoing, our i
n-meeting which triggered Respondent™s ultimate decision to discharge 
Kish took place in Kovak™s office and there is no evidence that any 
employee witnessed the incident or ove
rheard Kish™s remarks; the 
subject matter of the discussion, Kish™s emails, was an outgrowth of her 
earlier protected concerted conduct and, moreover, the nature of Kish™s 
behavior at the meeting (as discussed above) was not sufficiently o
p-
probrious or ins
ubordinate to deprive her of the protections of the Act. 
Finally, while there is no finding of extant unfair labor practices, this 
factor standing alone is not sufficient to militate toward a loss of pr
o-
tection, especially given the fact that the warning w
as a direct response 
to Kish™s protected conduct. 
 23 Double Eagle Hotel & Casino
, 341 NLRB 112 (2004)
, enfd. 414 
F.3d 1249 (10
th Cir. 2005), cert. denied 546 U.S. 1170 (2006). 
 quiry into whether the maintenance of a challenged rule is u
n-lawful begins with the issue of whether the rule explicitly r
e-
stricts activities protected by Section 7. If it does, we will find 
the rule unlawful.
  If the rul
e does not explicitly restrict activity protected by Se
c-
tion 7, the violation is dependent upon a showing of one of the 
following: (1) employees would reasonably construe the la
n-guage to prohibit Section 7 activity; (2) the rule was promu
l-
gated in response
 to union activity; or (3) the rule has been 
applied to restrict the exercise of Section 7 rights. 
  Respondent
™s prohibition against 
ﬁ[i]nappropriate behavior 
while on company property
ﬂ is contained within a set of rules 
which delineate other specific inf
ractions, some examples b
e-ing: falsifying work hours, using abusive or threatening la
n-guage, sleeping on the job, bribery or harassment, fraudulent 

misrepresentation, falsifying information or records
, and repor
t-ing to work while intoxicated. In contrast, 
Respondent does not 
specify or suggest what would be considered inappropriate 

behavior; nor was any testimony adduced during the hearing 
regarding the application of this rule historically. Kovak 
acknowledged that the rule was broad in scope and that R
e-spo
ndent would take action based upon what it deemed to be 
inappropriate. 
 In contending that the rule is unlawful, 
the 
General Counsel 
argues that the rule in question is facially overbroad because it 

proscribes a broad spectrum of conduct and contains no li
mit-ing language to remove the rule
™s ambiguity in prohibiting 
Section 7 activity.
24  Respondent, on the other hand, argues that the rule in que
s-tion does not implicate Section 7 activity. In this regard R
e-spondent relies upon 
Lutheran Heritage Village
, supra at 647, 
where the Board held:
  Where, as here, the rule does not refer to Section 7 activities, 
we will not conclude that a reasonable employee would read 

the rule to apply to such activity simply because the rule could 
be interpreted that way. To ta
ke a different approach would 
require the Board to find a violation whenever the rule could 
conceivably be read to cover Section 7 activity, even if that 
reading is unreasonable. We decline to take that approach.
  While Respondent concedes that a ban on 
ﬁinappropriate b
e-havior
ﬂ might be broadly read as encompassing certain activ
i-ties that may fall within the parameters of Section 7, it also 
argues that a finding that this rule would have a chilling effect 
24 The General Counsel has also argued that the rule in question was 
also discriminatorily applied toward Kish. However, for purposes of 
analyzing the lawfulness of disciplinary actions under the 
Continental 
Group
 theory, the Board stated as follows:
 A workpl
ace rule
Šand any discipline imposed pursuant to that 
rule
Šmay violate the Act for a number of different reasons. For e
x-ample, a rule may be facially unlawful; it may have been promulgated 
for discriminatory reasons or enforced in a discriminatory manner, o
r it may be overbroad, i.e. it restricts or prohibits some protected, in a
d-dition to unprotected activity
 . . . we emphasize that our analysis here 
is expressly limited to cases involving discipline imposed pursuant to 
an unlawfully overbroad rule.
 Contine
ntal Group
, supra, 
at 
410
 fn. 6.
                                                                                                                                                           HITACHI CAPITAL AMERI
CA CORP
. 147 on Section 7 activity would improperly depend upon a
 ﬁchain 
of inferences upon inferences.
ﬂ Safeway, Inc
., 338 NLRB 525, 
527 (2002). As Respondent contends, the Board is 
ﬁsimply 
unwilling to engage in such speculation in order to condemn as 
unlawful a facially neutral work rule that is not aimed at Se
c-tion 
7 activity and was neither adopted in response to such a
c-tivity nor enforced against it.
ﬂ Palms Hotel & Casino
, 344 
NLRB 1363, 1368 (2005). There, the Board held that it will not 
assume that the average employee would read a prohibition on 

abusive or profa
ne language as a ban on Section 7 activities. 
Here, Respondent argues that its prohibition against inappropr
i-ate behavior cannot be properly read to discourage collabor
a-tion with colleagues for the purpose of mutual aid and prote
c-tion. Respondent further a
rgues that its rule is similar to that 
which prohibits employees from 
ﬁexhibiting a negative att
i-tude
ﬂ found to be lawful in 
Hyundai America Shipping Agency, 
Inc.
, 357 NLRB 
860, 861
Œ862
 (2011), in that it has no tendency 
to chill employees in the exercise
 of Section 7 rights. 
 In support of its position that the rule in question is unlawful, 
the General Counsel relies upon 
University Medical Center
, 335 NLRB 1318, 1321 (2001), enf. denied 335 F.3d 1079 (D.C. 

Cir. 2003), where the Board found that a rule whi
ch prohibited 
employees from engaging in 
ﬁinsubordination
 . . . or other di
s-respectful conduct toward a service investigator, service coo
r-dinator or other individual
ﬂ was unlawful because of its failure 
to provide examples of prohibited conduct. I note how
ever, on 
review in 
Community Hospital v. NLRB
, 335 F.3d 
at 
1088
Œ1089
, the court, disagreeing with the Board, found that the rule 
in question applied to 
ﬁincivility and outright subordination
ﬂ and that the Board
™s suggestion that employees would view 

such a
 rule as prohibiting Section 7 conduct was 
ﬁmisplaced.
ﬂ The court added: 
ﬁIn short, to quote the Board itself in a more 
realistic moment, 
‚any arguable ambiguity
™ in the rule arises 
only through parsing the language of the rule, viewing the 

phrase
 . . . in
 isolation and attributing to the [employer] an i
n-tent to interfere with employee rights
™ Lafayette Park Hotel
 (internal citation omitted).
ﬂ 335 F.3d at 1089. While the Board 
decision in 
University Medical Center
 tends to support the 
framework of 
the 
Gener
al Counsel
™s position here, and I am 
obliged to follow Board law, I further take note of the history of 
this case as reflected in subsequent Board decisions. In partic
u-lar, in 
Lutheran Heritage Village
, supra at 647, the Board relied 
in part upon those court decisions in 
Community Hospital, 
and
 Adtranz A
BB
 Daimler Bentz v. NLRB
, 253 F.3d 19, 25
Œ28 
(D.C. Cir. 2001), (reversing in pertinent part 331 NLRB 291, 
293 (2000)), to conclude that 
ﬁa reasonable em
ployee reading 
these rules would not construe them to prohibit conduct pr
o-tected by the Act.
ﬂ25  25 In 
Adtranz
, the D.C. Circuit vacated the Board™s finding that a 
handbook prohibition against ﬁthreatening or abusive languageﬂ pote
n-
tially chilled the exercise of Sec
. 7 activities. The 
Adtranz
 court 
stressed that threatening and abusive language is not inherent in orga
n-
izing activities or other Sec
. 7 conduct and rejected the argument that 
mere ﬁunrealized potentialﬂ that the rule could reasonably be interpre
t-ed as barring lawful union organizi
ng propaganda rendered the rule 
facially invalid. 253 F.3d at 25
Œ26. The Board applied the reasoning of 
this decision in 
Lutheran Heritage Village
 in finding that the rules 
Generally, however, the Board has continued to find that a 
rule
™s context provides the key to the 
ﬁreasonableness
ﬂ of any 
particular construction. For example,
 a rule proscribing 
ﬁneg
a-tive conversations
ﬂ about managers that was contained in a list 
of policies regarding working conditions, with no further clar
i-fication or examples, was unlawful because of its potential 
chilling effect on protected activity. 
Clare
mont Resort 
& Spa, 344 NLRB 832, 836 (2005).  The Board held that, in the a
b-sence of further guidance from the employer, an employee 

would reasonably construe the rule to limit his or her Section 7 
right to engage in protected protest. On the other hand, t
he 
Board has also found that a rule forbidding 
ﬁstatements which 
are slanderous or detrimental to the company
ﬂ which appeared 
on a list of prohibited conduct which included 
ﬁsexual or racial 
harassment
ﬂ and 
ﬁsabotage
ﬂ would not reasonably be unde
r-stood to 
restrict Section 7 conduct. 
Tradesmen International
, 338 NLRB 460, 462 (2002). There, the Board found that 
ﬁem-ployees would not reasonably believe that the . . 
. rule applies 
to statements protected by the Act,
ﬂ because it was listed alon
g-side examples of 
egregious misconduct. Id. 
 In 
Hyundai America Shipping Agency
, supra, relied upon by 
Respondent, The Board considered several work rules alleged 
as unlawful. In particular, the Board upheld a rule prohibiting 
ﬁexhibiting a negative attitude toward or losin
g interest in your 
work assignmentﬂ and explained that the wording of the rule 
only applied to an employee™s attitude toward his or her work 
assignment and did not expressly prohibit employee convers
a-tions, and thus was less likely to be construed as prohi
biting 
concerted activity. 
357 NLRB 
860
, 861
Œ862.
 Respondent
™s workplace rule here prohibits 
ﬁ[i]nappropriate 
behavior while on company property.
ﬂ Although it is listed in a 
context where numerous other specific infractions are listed, 

this particular proh
ibition is amorphous in nature, and as Kovak 
essentially acknowledged, could be deemed to cover a broad 

range of conduct. An employee cannot be sure what his or her 
superiors would consider 
ﬁinappropriate
™ﬂ and this particular 
rule offers no guidance either through specific examples or 

limiting language that would exclude Section 7 activity. Thus, 
it appears that employees would reasonably interpret this rule to 
prohibit protected activity, including critici
sm of Respondent
™s labor policies, treatment of employees and terms and conditions 
of employment. Moreover, the ambiguity of these words gives 

the employer inordinate subjective discretion to impose disc
i-pline. In this regard I note that employees
™ Section
 7 activities 
are protected from the subjective reactions of employees or 
other managers. Thus, work rules which discourage protected 
conduct based upon whether it is subjectively offensive to other 

employees or managers are unlawful. See
, e.g.
, Consolidat
ed 
Diesel Co
., 332 NLRB 1020 and fn. 6 (2000)
 (and cases cited 
therein), 
Martin Marietta Corp
., 293 NLRB 
719, 
725 (1989). 
 Moreover, to the extent there is ambiguity inherent in the 
rule, the Board has long held that such ambiguities should be 
construed ag
ainst the employer. See
, e.g.
, Lafayette Park Hotel
, supra, 326 NLRB at 828. As the Second Circuit has stated: 
ﬁ[T]he risk of ambiguity must be held against the promulgator 
prohibiting ﬁverbal abuse,ﬂ ﬁabusive or profane language
,ﬂ or ﬁharas
s-mentﬂ to be la
wful.
                                                                                                                                                          148 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
  of the rule rather than against the employees who are supposed 
to abide by it.
ﬂ NLR
B v. Miller
, 341 F.2d 870, 874 (2d Cir. 
1965). 
 In 
2 Sisters Food Group
, 357 NLRB 
1816, 1817
 (2011), the 
Board found that it was unlawful for an employer to maintain a 
work rule that subjected employees to discipline for an 
ﬁinabi
l-ity or unwillingness to w
ork harmoniously with other emplo
y-eesﬂ because the rule was patently ambiguous and so imprecise 
that employees would reasonably construe the rule as prohibi
t-ing discussions and disagreements between employees that 

related to protected Section 7 activities.
 In so doing, the Board 
distinguished the rules found to be lawful in 
Palms Hotel & 
Casino
, supra at 1367
Œ1368
, and 
Lutheran Heritage
, supra at 
647Œ649, relied upon by Respondent, because the rules there, 
ﬁwere more clearly directed at unprotected conduct.
ﬂ Id. Sim
i-larly, I find that the work rule in question here is sufficiently 

ambiguous, imprecise and subjective in nature that a reasonable 

employee would construe it as prohibiting protected conduct 
which might well be deemed 
ﬁinappropriate
ﬂ by his or her
 su-periors. See also 
Claremont Resort 
& Spa, supra at 832 (rule 
prohibiting negative conversations generally found unlawful). I 
therefore find that this work rule violates Section 8(a)(1) of the 

Act.
 I further find that Respondent applied this overbroad wo
rk 
rule to unlawfully discharge Kish.
 As noted above, Respondent argues that while Kish engaged 
in inappropriate behavior, it did not specifically apply the work 
rule in question to discipline or discharge her. Respondent fu
r-ther argues that the 
Continenta
l Group
 rule is inapplicable here 
because Kish was not engaging in protected conduct or in co
n-
duct that otherwise implicates the concerns underlying Section 
7 of the Act. With regard to the latter argument, as discussed 
above, I have found that Kish did, i
n fact, engage in concerted, 
protected conduct. Even if I were to conclude, however, that 

her emails were not concerted, I would find that they did impl
i-cate terms and conditions of employment for other employees 
affected by the IWD policy and therefore ra
ise concerns unde
r-lying Section 7 of the Act. In particular, as discussed in detail 
above, Kish
™s emails complained about the lack of clarity in the 
newly
-implemented IWD policy. She was reprimanded, in part, 
for raising these complaints. The confusion the
 roll out of this 
policy generated among employees and supervisors has been 

admitted by Respondent. At this time, there were three emplo
y-ees in the collections department who were adversely affected 
by this lack of clarity and several others working elsewh
ere in 
the facility had questions about its implementation as well. As 
the IWD policy and the manner of its execution clearly had an 

impact on terms and conditions for Respondent
™s employees 
generally, Kish
™s complaints implicated concerns underlying 
Secti
on 7 of the Act. 
 Regarding Respondent
™s contention that its rule against i
n-appropriate behavior was not applied toward Kish, I find that 
the record evidence supports the opposite conclusion. As an 
initial matter, I note that Kovak
™s email containing the d
raft of 
Kish
™s final written warning states that it is for 
ﬁinapp.
ﬂ (which 
Kovak acknowledged referred to 
ﬁinappropriate
ﬂ) behavior. 
Petersen acknowledged that Respondent relied upon such co
n-
duct in reaching its determination to discharge her. Additiona
l-ly, as detailed above, it cannot escape notice that Respondent
™s witnesses frequently characterized Kish
™s emails and other 
behavior as inappropriate in their testimony (as did Respon
d-ent
™s counsel in framing his questions). Petersen admitted that 
when Kis
h was informed of her discharge, she was specifically 
told that her behavior was 
ﬁinappropriate
ﬂ among other things. 
While Respondent never specifically cited this rule in doc
u-mentation relating to Kish
™s discharge, neither Kovak nor P
e-tersen ever testifie
d that this rule had not been applied to 
Kish.
26 While Kovak made a general reference to other work 
rules in her submission to the Connecticut Department of L
a-bor, she failed to identify the
m, or at the hearing, what other 
specific rule Kish might have vio
lated which resulted in her 
discharge. 
 Finally, there is no contention or evidence that Kish
™s co
n-duct interfered with her work or the work of others or with the 
employer
™s operations. Thus Respondent does not appear to 
seek, and in any event has not prov
en the requisite affirmative 
defense that it was such interference, rather than the work rule 
itself, that was the reason for her discharge. See 
Taylor Made 
Transportation Services
, 358 NLRB 
427
, 427
 (2012).
  Accordingly, I conclude that the weight of the 
evidence e
s-tablishes that Respondent discharged Kish pursuant to a facially 
overbroad work rule in violation of Section 8(a)(1) of the Act.
 6. Respondent
™s rule prohibiting employees from 
 leaving company property without permission 
 is not unlawful
 The Ge
neral Counsel has contended that Respondent
™s rule 
prohibiting 
ﬁ[l]eaving the Company or assigned work place 
other than breaks and meal periods during working hours wit
h-out permission from a supervisor or other person authorized to 

grant permission
ﬂ is imp
ermissibly overbroad and its mere 
maintenance violates Section 8(a)(1) of the Act. Respondent 
contends that the rule is lawful in that it does not refer to Se
c-tion 7 activity and the fact that the rule 
ﬁcould
ﬂ be interpreted 
to restrict such activity is an
 unreasonable construction. R
e-spondent notes that the Board, in 
Lutheran Heritage Village
, supra at 647, has specifically declined to take such an approach. 
Thus, because the rule prohibiting unauthorized departures 
from the workplace and unapproved breaks
 cannot be found to 
be overbroad without impermissibly 
ﬁreading particular phrases 
in isolation
ﬂ or 
ﬁassuming improper interference with employee 
rights
ﬂ it cannot be construed as restrictive of Section 7 rights, 
and accordingly is lawful. Id at 646. 
 In s
upport of its contentions that the rule in question is u
n-lawful, the General Counsel relies, in part, on 
Mission Food
s, 
350 NLRB 336, 343 (2007). In that case, however, no exce
p-tions were filed to the administrative law judge
™s finding that 
rules prohibiti
ng 
ﬁleaving company premises without authoriz
a-tion
ﬂ and 
ﬁleaving assigned work area or ceasing work without 
authorization
ﬂ violated the Act.  Id. at fn. 1. Thus, the judge
™s finding, while affirmed by the Board, cannot be cited as dispo
s-itive authority for
 finding the rule unlawful. See
, e.g.
, Trump 
26 Parenthetically, I note that the foregoing evidence is a demonstr
a-tion of the ambiguity and inherent subjectivity of the rule itself. 
                                                              HITACHI CAPITAL AMERI
CA CORP
. 149 Marina
 Casino Resort
, 354 NLRB 
1027
 fn. 2 (2009); 
Saginaw 
Control & Engineering
, Inc
., 339 NLRB 541 (2003). 
 The General Counsel further relies upon 
Crowne Plaza H
o-tel
, 352 NLRB 382 (2008)
, where the Board found that rules 
prohibiting employees from 
ﬁleaving your workstation without 
authorization before the completion of your shift
ﬂ and 
ﬁwalking 
off the job
ﬂ were unlawful. In so finding, it was noted that u
n-der well
-settled Board law employe
es have the right to concer
t-edly refuse to work in protest over wages, hours
, or other wor
k-ing conditions. The Board concluded that the rules in question 
were unlawfully overbroad because an employee would reaso
n-ably read these rules as requiring managemen
t™s permission 
prior to engaging in such concerted, protected activity, thereby 
ﬁallowing management to abrogate the Section 7 right to e
n-gage in such activity, or altogether prohibiting employees from 
exercising their Section 7 right to engage in such pro
tected 
concerted activities.
ﬂ Id. at 387 (f
ns.
 and accompanying cit
a-tions omitted). However, the ongoing vitality of this decision 
has subsequently been called into question by the Board. See 
2 Sisters Food Group
, supra, 
1818
 fn. 10, where the Board, citin
g New Process Steel, L.P. v. NLRB
, 130 S.
Ct. 2635 (2010)
, and 
Hospital Pavia Perea
, 355 NLRB 
1300 
fn. 2 (2010)
, declined 
to rely upon 
Crowne Plaza Hotel
, ﬁa case issued by two Board 
Members.
ﬂ27  In arguing that the work rule in question is lawful, Respon
d-ent relies upon 
2 Sisters Food Group
, supra, where the Board 
found rules prohibiting 
ﬁleaving a department or plant during a 
working shift without a supervisor
™s permission
ﬂ and 
ﬁstopping 
work before the shift ends and taking unauthorized breaks
ﬂ were not i
mpermissibly overbroad. Respondent argues that the 
rule in question here is 
ﬁvirtually identical
ﬂ and the same result 
should obtain. In concluding that such rules were lawful, the 
Board found that the rules did not expressly restrict concerted 
action by em
ployees and, moreover, an employee would not 
reasonably construe them to prohibit walking off the job. In so 

finding, the Board distinguished the situation presented in 
La-bor Ready, Inc
., 331 NLRB 1656, 1656 fn. 2 (2000)
, where the 
Board held that a rule prohibiting 
ﬁwalk[ing] off the job
ﬂ was 
unlawfully overbroad because employees would reasonably 

understand such a rule to prohibit Section 7 activity, such as a 
strike, given the common use of the term 
ﬁwalk out
ﬂ as a syn
o-nym for a strike. 
 In agreement with Respondent, I find the Board
™s decision in 
2 Sisters
 suggests that the challenged rule is not unlawfully 
overbroad. Like the rules found to be lawful in 
2 Sisters
, the 
rule at issue here prohibits leaving the facility o
r assigned 
workplace during work hours (other than during breaks and 
meal periods) without permission.  The Board has found that 
such language does not suggest an express or implied prohib
i-tion on a protected work stoppage or other conduct falling wit
h-in t
he ambit of Section 7. Accordingly, I find that Respondent
™s rule prohibiting employees from 
ﬁ[l]eaving the Company or 
assigned work place other than breaks and meal periods during 

working hours without permission from a supervisor or other 
person authoriz
ed to grant permission
ﬂ is not violative of Se
c-27 In this regard, I note that 
Mission Foods
, relied upon by the Ge
n-
eral Counsel, was also a decision issued by 
two Board 
Members.
 tion 8(a)(1) of the Act and recommend that this allegation of 
the complaint be dismissed. 
 7. The standard Board remedy is appropriate 
 and warranted
 Respondent argues that even if it is found to have discharg
ed 
Kish in violation of Section 8(a)(1), a make
-whole remedy 
consisting of backpay is barred by Section 10(c) of the Act.
28 In 
support of this argument, Respondent contends that the record 
shows that the decision to discharge Kish was based in its e
n-tirety
 on her behavior during the February 10 disciplinary mee
t-ing, and although there is disagreement on what transpired at 
that meeting, it is not alleged nor can it be found that Kish did 
anything of a concerted, protected nature at that time. Thus, 
Kish was 
terminated for 
ﬁcause
ﬂ and a backpay remedy is for
e-closed. In support of these contentions, Respondent relies upon 
Taracorp Industries
, 273 NLRB 221, 222 (1984)
 (ﬁ[A]n e
m-ployee disciplined or discharged for misconduct or any other 
nondiscriminatory reason 
is not entitled to reinstatement or 
backpay even though the employee
™s Section 7 rights may have 
been violated by the employer in a context unrelated to the 
discharge or discipline
ﬂ); 
Anheuser
-Busch, Inc.
, 351 NLRB 
644, 647 (2007)
 (ﬁSince the discipline im
posed here was not 
imposed for a prohibited reason, it was 
‚for cause.
™ Accordingly 
Section 10(c) precludes the Board from granting a make whole 

remedy.
 . . .ﬂ). The weight of the evidence runs contrary to Respondent
™s characterization of events. As noted 
above, Petersen testified 
that Kish
™s prior incidents had an effect in the decision to di
s-charge her. This is reflected in his February 4 email where he is 
on record as supporting the termination decision. Elsewhere in 
its post hearing brief, Respondent ap
pears to argue that a prior 
history of 
ﬁcomparable misconduct
ﬂ contributed to the decision 
to discharge Kish; and I note that Respondent devoted a co
n-siderable portion of the trial and its brief documenting such 
alleged misconduct. 
 Finally, as discussed a
bove, I have found based upon the 
record as a whole that Kish
™s protected, concerted emails 
played a significant role in the decision to discharge her and 

Respondent has not been able to show by a preponderance of 
the credible and otherwise reliable eviden
ce that she would 
have been discharged notwithstanding this conduct. Altern
a-tively, the record shows that Kish was unlawfully discharged 
pursuant to an overbroad work rule for conduct which impl
i-cates the protections of Section 7 of the Act. Accordingly, i
t cannot be said that her discharge was for cause. Therefore, the 

Board
™s traditional remedy of reinstatement and backpay is an 
appropriate one. 
 CONCLUSIONS OF 
LAW 1. By maintaining a work rule prohibiting 
ﬁ[I]nappropriate 
behavior while on Company proper
ty,
ﬂ Respondent has e
n-gaged in unfair labor practices within the meaning of Section 

8(a)(1) of the Act.
 28 Respondent appears to be under the impression that the General 
Counsel is seeking back pay but not reinstatement for Kish; however, 
the complaint does not so indicate and there is no indication in the 
record that this is the case. 
                                                                                                                        150 DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
  2. By discharging Virginia Kish because of her concerted, 
protected activities and pursuant to the work rule described 
above, Respondent has engaged in unfair labor practices within 
the meaning of Section 8(a)(1) of the Act. 
 3. The unfair labor practices 
described above affect co
m-merce within the meaning of and Section 2(6) and (7) of the 
Act.
 REMEDY
 Having found that the Respondent has engaged in certain u
n-fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirma
tive action designed to effect
u-ate the policies of the Act. Having found that Respondent vi
o-lated Section 8(a)(1) by maintaining a work rule prohibiting 
ﬁ[i]nappropriate behavior while on Company property,
ﬂ I rec-ommend that Respondent be ordered to revise 
or rescind such 

rule. Having discriminatorily discharged Kish, Respondent 

must offer her reinstatement and make her whole for any loss of 
earnings and other benefits. Respondent shall also be directed 
to expunge Kish
™s record from any reference to her disc
harge 
and notify her in writing that this has been done, and that her 

discharge will not be used against her in any way. Backpay 
shall be computed in accordance with 
F. W. Woolworth Co.
, 90 
NLRB 289 (1950), with interest at the rate prescribed in 
New 
Horiz
ons for the Retarded
, 283 NLRB 1173 (1987), co
m-pounded daily as prescribed in 
Kentucky River Medical Center
, 356 NLRB 
6 (2010
).  [Recommended Order omitted from publication.]
  